Exhibit 10.1

PURCHASE AND SALE AGREEMENT

between

Each of the parties designated as a “Seller” on Exhibit “A-1”,

and

BRE/Industrial Acquisition Holdings 1, L.L.C.,

a Delaware limited liability company

as Purchaser

As of May 17, 2013



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of this 17th day of
May, 2013 (the “Effective Date”), and is made by and between each of the parties
identified on Exhibit “A-1” hereto (each, a “Seller”), and BRE/Industrial
Acquisition Holdings 1, L.L.C., a Delaware limited liability company (the
“Purchaser”).

RECITALS

A. Each of the Sellers is the owner of the Property or Properties corresponding
to such Seller on Exhibit “A-1” hereto.

B. Purchaser desires to purchase all of the Properties and to acquire the
respective Property or Properties owned by each such Seller, on the terms and
conditions set forth in this Agreement.

C. The Sellers desire to sell to Purchaser all of the Properties and to convey
to Purchaser the respective Property or Properties owned by each such Seller, on
the terms and conditions set forth in this Agreement.

D. All capitalized terms used in this Agreement and not otherwise defined shall
have the meanings ascribed to such terms in Article I.

NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the parties, intending to be legally and
equitably bound, agree as follows:

I. DEFINITIONS AND INTERPRETIVE PRINCIPLES

1.1 General Interpretive Principles.

1.1.1. All references to sections, schedules, exhibits, recitals or the preamble
are to sections, schedules, exhibits or recitals of, or the preamble to, this
Agreement, unless otherwise specified.

1.1.2. Unless otherwise specified, the words “hereof”, “herein” and “hereunder,”
and words of similar import, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

1.1.3. If the context requires, the use of any gender will also refer to any
other gender, and the use of either number will also refer to the other number.

1.1.4. Notwithstanding Section 1.1.3, references in the singular to any of the
Sellers or to any of the Properties (i.e., references to “Seller” or to
“Property”) shall not be interpreted to mean more than one Seller or more than
one Property, respectively. If all of the Sellers are intended, the word
“Sellers” is used, unless the provision including the word “Sellers” clearly
indicates that more than one, but not all, of the Sellers are intended, in which
case the reference to “Sellers” includes only the subset of Sellers so
indicated. References to “the Property of such Seller” or “such Seller’s
Property” mean the Property owned by the applicable Seller or, if such Seller
owns more than one Property, all of the Properties owned by such Seller.
References to “such Property’s Seller” mean the Seller that owns the applicable
Property.

 

2



--------------------------------------------------------------------------------

1.1.5. The word “including” is not exclusive.

1.1.6. Accounting terms used but not specifically defined herein have the
meanings determined by reference to U.S. generally accepted accounting
principles.

1.1.7. Any provision of this Agreement referring to a particular time of day
shall be interpreted in accordance with the local time in Washington, D.C.

1.2 Definitions. As used in this Agreement:

“ACI Lease” has the meaning set forth in Section 6.1.14(a) hereof.

“ACI Permitted Work” has the meaning set forth in Section 6.1.14(a) hereof.

“Additional Property Lease(s)” has the meaning set forth in Section 6.1.14(a)
hereof.

“Additional Property Permitted Work” has the meaning set forth in
Section 6.1.14(a) hereof.

“Additional Rent” shall mean all reimbursements of Operating Expenses and
administrative charges, common area maintenance charges, reimbursements of real
estate taxes, rent escalations based on increases in the consumer price index or
any other measures of inflation, retroactive rent escalations, insurance cost
reimbursements, parking charges, antenna rents, license fees and all other
amounts and charges payable by a Tenant to a Seller, as landlord, under such
Tenant’s Lease (other than Basic Rent), but shall not include Security Deposits.

“Affiliate” means, with respect to any Person, (i) a Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person; or (ii) a Person that, directly or indirectly, owns, is owned by or is
under common ownership with, such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Allocated Amount” has the meaning set forth in Section 2.4 hereof.

“Allocated Share” has the meaning set forth in Section 2.4 hereof.

“Assignment of Intangibles” has the meaning set forth in Section 5.2.3 hereof.

“Assignment of Leases” has the meaning set forth in Section 5.2.4 hereof.

“Basic Rent” means all base rent or basic rent payable in fixed installments and
fixed amounts for stated periods by Tenants under their Leases.

 

3



--------------------------------------------------------------------------------

“Bill of Sale” has the meaning set forth in Section 5.2.2 hereof.

“Broker” has the meaning set forth in Article X hereof.

“Cap Amount” has the meaning set forth in Section 9.3 hereof.

“Casualty” has the meaning set forth in Section 12.13.1 hereof.

“Casualty Notice” has the meaning set forth in Section 12.13.1 hereof.

“Casualty Renovation Cost” has the meaning set forth in Section 12.13.1 hereof.

“Claim Notice” has the meaning set forth in Section 9.5 hereof.

“Claims” means, collectively, damages, claims (including without limitation, any
claim for damage to property of others or injury to or death of any persons),
penalties, obligations, liabilities, fines, losses, causes of action, fees,
injuries, liens, encumbrances, proceedings, judgments, actions, rights, demands,
costs and expenses (including without limitation, reasonable attorneys’ fees
(whether or not legal proceedings are instituted) and court and litigation
costs), except to the extent that any of the foregoing allege or constitute
indirect, special, exemplary, consequential or punitive damages (or would
constitute indirect, special, exemplary, consequential or punitive damages if
ordered by a court).

“Closing” means the sale and assignment of the Properties to Purchaser on the
Closing Date, and the performance by each party of the obligations on its part
then to be performed under and in accordance with this Agreement.

“Closing Date” has the meaning set forth in Section 5.1 hereof.

“Closing Documents” means the Seller Closing Documents and the Purchaser Closing
Documents, including, without limitation, those documents described in Sections
5.2 and 5.3 hereof.

“Closing Instructions” has the meaning set forth in Section 3.1 hereof.

“Closing Payment” has the meaning set forth in Section 2.2.2 hereof.

“Consolidated Closing Statement” has the meaning set forth in Section 5.2.13
hereof.

“Contracts” means, with respect to each Property, all equipment leases, and all
contracts, Work Agreements, management agreements and other agreements relating
to the upkeep, repair, maintenance, leasing, ownership and/or operation of such
Property.

“Cure” means, with respect to a Lien or an Encumbrance, to cause the Title
Company to issue the Title Policies without exception for such Lien or
Encumbrance, either by discharging such Lien or Encumbrance or by providing an
indemnification, a bond or another arrangement reasonably satisfactory to the
appropriate Seller and the Title Company (provided that any affirmative
insurance provided by the Title Company shall be subject to the reasonable
approval of Purchaser).

 

4



--------------------------------------------------------------------------------

“Deeds” has the meaning set forth in Section 5.2.1 hereof.

“Due Diligence Materials” has the meaning set forth in Section 4.2.1 hereof.

“Earnest Money Deposit” has the meaning set forth in Section 2.2.1 hereof.

“Effective Date” has the meaning set forth in the preamble hereof.

“Encumbrance” means (i) any covenant, condition, restriction, easement, right of
way or other matter recorded in the Official Records and affecting title to a
Property, and (ii) any encroachment, violation, easement, right of way or other
matter disclosed in the Surveys; provided, however, that “Encumbrances” do not
include Liens or Voluntary Liens.

“Environmental Damages” has the meaning set forth in Section 4.3(h) hereof.

“Environmental Reports” means the reports listed on Exhibit “L.”

“Environmental Requirements” has the meaning set forth in Section 4.3(i) hereof.

“Escrow” has the meaning set forth in Section 3.1 hereof.

“Escrow Agent” means the Title Company, when acting in its capacity as escrow
holder or closing agent hereunder or under any Closing Document.

“Escrow Agreement” has the meaning set forth in Section 3.1 hereof.

“Excluded Assets” means, with respect to each Property, the Excluded Documents,
cash, cash equivalents, checks and other funds, including, without limitation,
notes, securities and other evidence of indebtedness held at such Property as of
the Closing, and balances on deposit to the credit of such Seller with banking
institutions, all of which shall be retained by such Seller and any items of
personal property owned by tenants, any managing agent and other third parties,
which shall be retained by such parties. For the avoidance of doubt, the Seller
or its Affiliate shall be solely responsible at its own cost and expense to
cause the Excluded Assets to be removed from the respective Property or
Properties in a good and workmanlike manner, and to prevent or promptly repair
any damage to such Property or Properties in connection with such removal,
normal wear and tear and casualty excluded.

 

5



--------------------------------------------------------------------------------

“Excluded Documents” means, with respect to each Property, all (a) Proprietary
Information, (b) Intellectual Property Rights, (c) all insurance policies owned
or obtained by such Property’s Seller on behalf or in connection with such
Seller’s business at the Property, unless such insurance policies are assigned
to Purchaser in connection with Section 12.13 hereof, (d) the corporate minute
books and stock registers of such Seller or its Affiliates, (e) internal
memoranda, correspondence, analyses, documents or reports prepared by or for
such Seller or its Affiliates in connection with the sale of such Property,
including, without limitation, tax returns or financial statements of such
Seller (exclusive of operating statements and the general ledger of such
Property and any supporting information which shall be available for review by
Purchaser) for or in connection with its ownership or operation of such
Property, (f) communications between such Seller or any Affiliate and their
respective attorneys, (g) appraisals, assessments or other valuations of such
Property in the possession or control of such Seller, (h) property condition
reports conducted at the time of acquisition of a Property, and (i) original
bills, invoices, receipts and checks relating to expenses incurred prior to the
Closing.

“FPO” means First Potomac Realty Trust, a Maryland real estate investment trust.

“Good Funds” means confirmed wire transfer of immediately available funds (U.S.
Dollars).

“GSA” means the General Services Administration, an instrumentality of the U.S.
federal government.

“Hazardous Materials” has the meaning set forth in Section 4.3(j) hereof.

“Improvements” means, with respect to each Property, the buildings, structures,
fixtures, and other permanent improvements located on such Property’s Land,
including, without limitation, electrical distribution systems, HVAC systems,
walkways, driveways, parking lots, landscaping, plumbing, lighting, and
mechanical equipment and fixtures installed thereon.

“Indemnify” means to indemnify a Person and to hold such Person harmless with
respect to a Claim (except to the extent of any indirect, special, consequential
or punitive damages of any kind) and, where necessary, to defend such Person
against a Claim using counsel reasonably satisfactory to such Person, all at the
sole cost and expense of the indemnifying Person.

“Individual Closing Statement” has the meaning set forth in Section 5.2.13
hereof.

“Intangible Property” means, with respect to each Property, all of Seller’s
right, title and interest, if any, without warranty, in (a) local telephone and
facsimile exchange numbers identified exclusively with such Property,
(b) transferable certificates (including the Certificate of Occupancy for such
Property), licenses, permits (including the Permits) and warranties in effect
with respect to such Property, and (c) all other intangible property used by
such Property’s Seller exclusively in connection with the ownership and
operation of such Property, but excluding the Excluded Assets.

 

6



--------------------------------------------------------------------------------

“Intellectual Property Rights” means, with respect to each Property, all
patents, copyrights, trade secrets, trademarks, trade names, names, service
marks, confidential information and other know-how owned by such Property’s
Seller or its Affiliates or used by such Seller or its Affiliates in managing
such Property, including but not limited to (a) marketing and management
intangibles, (b) all proprietary computer software developed and owned by such
Seller or its Affiliate, (c) all proprietary manuals, instructions, policies,
procedures and directives issued by such Seller or its Affiliates to its
employees at such Property, except for those manuals, policies and instructions
that related solely to the operation of such Property and (d) the names “First
Potomac Realty Trust”, “First Potomac”, “FPO”, “FP”, or any derivation thereof,
or any name that includes any of the foregoing words, which shall be
collectively hereinafter referred to as the “FP Names”. The term “Intellectual
Property Rights” excludes the Proprietary Marks and the specific data and
information stored or maintained on the Intellectual Property Rights for such
Property that uniquely pertains to such Property or those served at such
Property, except that the Intellectual Property Rights include such data and
information to the extent confidential or proprietary to such Seller. The term
“Proprietary Marks” means all trademarks, service marks, trade names, trade
dress, symbols, logos, slogans, designs, insignia, emblems, devices, domain
names, distinctive designs of signs, or any other source identifying feature, or
combinations thereof, which are used to identify such Property, or which are
used in connection with the operation of such Property by such Seller or its
Affiliates. For the avoidance of doubt, Intangible Property includes the
Proprietary Marks and the specific data and information stored or maintained on
the Intellectual Property Rights that uniquely pertains to such Property or
those served at such Property, except that the Intellectual Property Rights
include such data and information to the extent confidential or proprietary to
such Seller.

“Land” means, with respect to each Property, the real property included in such
Property and described on Exhibit “A-2,” together with all right, title and
interest of Seller, if any, in and to any easements, rights-of-way, rights of
ingress and egress, strips, zones, licenses, transferable hereditaments, mineral
rights, privileges, tenements and appurtenances in any way belonging to or
appertaining to such real property, and any right or interest in any open or
proposed highways, streets, roads, avenues, alleys, easements, strips, gores and
rights-of-way in, across, in front of, contiguous to, abutting or adjoining such
real property.

“Landlord Work” means any renovation, build-out, demolition or other work that a
Seller is required to conduct for the benefit of a certain Tenant pursuant to
the terms of such Tenant’s Lease.

“Lease” mean a written agreement, lease or occupancy agreement (including any
License providing a third party with occupancy rights to any Property) in which
a Seller is the landlord (as the same may have been amended, restated,
supplemented, altered or otherwise modified from time to time prior to the
Effective Date and following the Effective Date subject to the terms of the
Agreement), pursuant to which a party other than a Seller has the right to use,
possess or occupy all or any portion of the Property owned by such Seller and
any lease guarantees, all of which Leases are listed and described on the Lease
Schedule, as supplemented as set forth below, in each case to the extent they
are in effect on the Closing Date. Any Lease entered into after the Effective
Date in accordance with Section 6.1.2 hereof shall be deemed for purposes of
this Agreement to constitute a Lease, and the defined term Lease as used herein
shall be deemed to have been revised to include and incorporate any such Lease.

“Leased Space” means the total amount of gross rentable area at all of the
Properties, taken together, and is conclusively agreed to by the parties for
purposes of this Agreement to be 3,523,712 square feet.

“Lease Schedule” means the list of Leases attached hereto as Exhibit “C-1.”

 

7



--------------------------------------------------------------------------------

“Leasing Commission” means a commission or fee payable to a broker or other
third party in connection with a Lease or the expansion or renewal of a Lease.

“Legal Requirement” means any applicable federal, state, local or municipal
constitution, law, ordinance, rule, order, regulation or statute of any
governmental authority bearing on the construction, alteration, rehabilitation,
maintenance, use, operation, sale, transfer or any other aspect of all or any
portion of a Property.

“License” means a utility license or access agreement, a right-of way agreement,
an antenna license agreement, cell tower license agreement, or a similar
agreement pursuant to which a Person other than a Seller is entitled to use or
occupy a portion of a Property.

“Lien” means any mortgage, deed of trust or other consensual lien or security
interest, a mechanic’s or any materialman’s lien, a judgment lien, a lien for
delinquent real property taxes or assessments, any other tax or statutory lien,
adverse claim in each case to the extent the same affects a Property and is
prior or senior to, or otherwise encumbers the interest of such Property’s
Seller in such Property, excluding, liens for real estate taxes or assessments
or other sums not yet due and payable and excluding any liens arising out of any
activity of Purchaser.

“Major Tenant(s)” has the meaning set forth in Section 8.2.3 hereof.

“Multi-Building Properties” means the properties identified as Rivers Bend
Center, Rivers Bend Center II, Diamond Hill, Northridge and Cavalier on Exhibit
“A-1” hereto.

“Non-Foreign Affidavit” has the meaning set forth in Section 5.2.5 hereof.

“Non-Performing Party” has the meaning set forth in Section 9.7.1 hereof.

“Notice” has the meaning set forth in Article XI hereof.

“Notices to Tenants” has the meaning set forth in Section 5.2.15 hereof.

“OA Estoppels” has the meaning set forth in Section 6.1.5(b) hereof.

“Official Records” means the filing office of the circuit court, register of
deeds or other depository in the jurisdiction where a Property is located,
established under such jurisdiction’s laws, as of the Closing Date, for the
purpose of imparting constructive knowledge of matters relating to real
property.

“Owner’s Affidavit” has the meaning set forth in Section 5.2.8 hereof.

“Owner’s Association” means any association or organization created pursuant to
any Owner’s Association Documents relating to any of the Properties.

“Owner’s Association Documents” means all documents pertaining to and governing
any Owner’s Association.

 

8



--------------------------------------------------------------------------------

“Pending Claim” has the meaning set forth in Section 9.5 hereof.

“Permits” means, with respect to each Property, the licenses and permits,
approvals, entitlements, and other governmental authorizations (including
certificates of occupancy) issued by a governmental or administrative agency or
authority (whether federal, state or local) in connection with the ownership,
operation, planning, development, constructions, use, or maintenance of such
Property.

“Permitted Exceptions” means (a) Liens for current real estate taxes and
assessments which are not yet due and payable; (b) any Encumbrances that are
referenced (as exceptions, requirements or otherwise) in the Title Commitments
in their respective forms as of the Effective Date and approved by Purchaser in
accordance with this Agreement; (c) any Liens or Encumbrances that become
Permitted Exceptions pursuant to another provision of this Agreement; (d) any
Liens or Encumbrances that are expressly approved in writing by Purchaser;
(e) rights of third parties as tenants only under Leases, or under equipment
leases (if any) relating to Personal Property; (f) Legal Requirements,
including, without limitation, zoning ordinances (and amendments and additions
relating thereto) and the Americans with Disabilities Act of 1990, as amended;
and (g) any exceptions created by Purchaser or its agents, employees and/or
contractors, including without limitation, any exceptions arising by reason of
the entry on the Real Property by Purchaser or by its agents, employees and/or
contractors.

“Permitted Plans” has the meaning set forth in Section 6.1.14(a) hereof.

“Permitted Work Escrow” has the meaning set forth in Section 6.1.14(b) hereof.

“Permitted Work Escrow Agreement” has the meaning set forth in Section 6.1.14(b)
hereof.

“Permitted Work Self Help Costs” has the meaning set forth in Section 6.1.14(f)
hereof.

“Permitted Work Self Help Notice” has the meaning set forth in Section 6.1.14(f)
hereof.

“Person” means a natural person, an agency or body of federal, state or local
government, a corporation, a general or limited partnership, a limited liability
company, a trust, or any other entity recognized under applicable law as having
authority to own property, to conduct business, to sue or to be sued.

“Personal Property” means, with respect to each Property, all of Seller’s right,
title and interest, if any, without warranty, in all personal property,
including the following items, that is owned by such Property’s Seller and used
by such Seller exclusively in connection with the ownership, maintenance, and
operation of such Property: (a) keys and combinations to all doors, cabinets,
enclosures and other locks on or about such Property, (b) furniture, equipment,
televisions, telephone systems; mechanical systems, fixtures and equipment;
electrical systems, fixtures and equipment; heating fixtures, systems, and
equipment; air conditioning fixtures, systems and equipment; plumbing fixtures,
systems, and equipment; security systems and equipment; carpets, drapes, artwork
and other furnishings; refrigerators, microwaves, ovens, stoves, and all other
appliances; vehicles, office equipment, furniture and fixtures not considered
improvements, spare parts, supplies and other physical assets, machinery, tools,
trade fixtures, utensils, china and glassware; and (c) copies of files
maintained or generated by such Seller in the course of the operation of such
Property (excluding the Excluded Documents) which are located at such Property
or at FPO’s headquarters in Bethesda, MD. Notwithstanding the foregoing, the
Personal Property shall not include any Excluded Assets.

 

9



--------------------------------------------------------------------------------

“Property” means a property designated on Exhibit “A-1” hereto, which property
consists of the corresponding Land described on Exhibit “A-2,” the Improvements
located on such Land, the Personal Property located on such Land or in such
Improvements, and the Intangible Property, and Leases, excluding, however, any
of the foregoing that are Excluded Assets.

“Proprietary Information” has the meaning set forth in Section 12.17 hereof.

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Purchaser” has the meaning set forth in the preamble hereof.

“Purchaser Closing Documents” has the meaning set forth in Section 9.6 hereof.

“Real Property” means, with respect to a Property, such Property’s Land and
Improvements, collectively.

“Security Deposit” means a cash deposit, or a letter of credit or similar
evidence of indebtedness held by a Seller under a Lease as security for the
obligations of the Tenant under such Lease.

“Self Help Date” has the meaning set forth in Section 6.1.14(a) hereof.

“Seller” has the meaning set forth in the preamble hereof.

“Seller Guarantor” has the meaning set forth in Section 12.29.1 hereof.

“Seller’s Representatives” has the meaning set forth in Section 6.1.14(c)
hereof.

“Seller Closing Documents” means any document or instrument (including any
deeds, bill of sale or assignments) executed by any Seller and delivered to
Purchaser at or in connection with the Closing.

“Super Major Tenant(s)” has the meaning set forth in Section 8.2.3 hereof.

“Surveys” has the meaning set forth below in Section 4.1.1 hereof.

“Survival Date” has the meaning set forth in Section 9.5 hereof.

“Tenant” means the tenant or lessee under a Lease.

“Tenant Estoppel Certificate” has the meaning set forth in Section 6.1.3 hereof.

 

10



--------------------------------------------------------------------------------

“Tenant Lien” means a Lien that encumbers only a Tenant’s leasehold interest in
a Property, and that does not secure indebtedness or other obligations
voluntarily created or assumed by Seller.

“TI Obligation” means an obligation, if any, of a Seller, as landlord under a
Lease, to pay for tenant improvements, whether such tenant improvements are to
be constructed by a Tenant or by such Seller.

“Threshold Amount” has the meaning set forth in Section 9.3 hereof.

“Title Commitments” has the meaning set forth below in Section 4.1.1 hereof.

“Title Company” means National Land Tenure Company, LLC, as agent for First
American Title Insurance Company.

“Title Policy” has the meaning set forth in Section 4.1.5 hereof.

“Utility Deposits” means, with respect to each Property, all deposits made by
such Property’s Seller in connection with providing water, sewer, gas,
electricity, telephone and other public utilities to such Property.

“Voluntary Lien” means a Lien, other than a Tenant Lien, that arises after the
Effective Date of the respective Title Commitment prepared for such Property and
that is created by an affirmative act or omission of any Seller or otherwise
caused by any Seller.

“Work Agreements” means any agreements between a Seller and a contractor or
other third party relating to the conduct of Landlord Work.

II. SALE AND PURCHASE OF PROPERTY

2.1 Purchase of Property. On the Closing Date, and subject to the terms and
conditions of this Agreement, each Seller shall sell, assign, convey, transfer
and deliver to Purchaser, and Purchaser shall purchase and acquire from each
Seller, (i) all of such Seller’s right, title and interest in and to the
Property, or Properties (including fee simple title to the Land) owned by such
Seller, subject only to the Permitted Exceptions, and (ii) to the extent
assignable, all of Seller’s rights, title and interest to the Permits, all at
the purchase price provided in Section 2.2 hereof. Purchaser hereby acknowledges
and agrees that this Agreement is for the purchase and sale of all of the
Properties and that under no circumstances shall Purchaser purchase fewer than
all of the Properties, except as expressly set forth in Sections 9.2 and 12.13
herein.

 

11



--------------------------------------------------------------------------------

2.2 Purchase Price and Terms of Payment. The aggregate purchase price for all of
the Properties (the “Purchase Price”) shall be Two Hundred Forty One Million
Five Hundred Thousand and 00/100 Dollars ($241,500,000.00), allocated among the
Properties as indicated on Exhibit “A-4”, and shall consist of and be payable as
follows:

2.2.1. Earnest Money Deposit. Within two (2) Business Days of the execution and
delivery of this Agreement by the parties, Purchaser shall deliver to Escrow
Agent, in Good Funds, Fifteen Million Dollars ($15,000,000.00), which amount,
together with all interest accrued thereon, is referred to herein as the
“Earnest Money Deposit.” The Earnest Money Deposit shall be non-refundable to
Purchaser except as expressly provided herein. If the Closing occurs, the
Earnest Money Deposit (including interest accrued thereon) shall be applied to
the Purchase Price on the Closing Date. The Earnest Money Deposit shall be
allocated among the Properties (other than Glenn Dale and Culpeper) pro-rata
based on such Property’s “Allocated Share” as indicated on Exhibit “A-4”
(without the inclusion of Glenn Dale or Culpeper in such determination) and none
of the Earnest Money Deposit shall be allocated to the Glenn Dale or Culpeper
Properties.

2.2.2. Balance of Purchase Price. Not later than 3:00 p.m. Eastern Time on the
Closing Date, Purchaser shall deposit with Escrow Agent, in Good Funds, the
balance of the Purchase Price, reduced or increased by such amounts as are
required to take into account any prorations, credits, costs or other
adjustments to be made at Closing under this Agreement. The amount to be paid
under this Section 2.2.2 is referred to in this Agreement as the “Closing
Payment.”

2.3 Assumption of the Leases. Pursuant to the Assignment and Assumption of
Leases attached hereto as Exhibit G, Purchaser shall on and as of the Closing
Date, at its sole cost and expense, assume and agree to perform, fulfill and
comply with all covenants and obligations which are to be performed and complied
with by the Sellers as landlord under the Leases, to the extent such obligations
first arise or accrue on or after the Closing Date.

2.4 Allocations of Purchase Price. The parties have agreed to allocate to each
Property a percentage of the Purchase Price (referred to herein as such
Property’s “Allocated Share”) indicated for such Property on Exhibit “A-4”. The
portion of the Purchase Price corresponding to each Property’s Allocated Share
is set forth on Exhibit “A-4” and is referred to herein as such Property’s
“Allocated Amount.” The Sellers and Purchaser shall use the foregoing
allocations in preparing and filing federal, state and local tax returns, and in
determining the amount of any transfer or recordation taxes payable in
connection with the recordation of the Deeds. The Sellers and Purchaser shall
file, or cause the filing of, such form or forms with each relevant taxing
authority. The Sellers and Purchaser shall timely file or cause to be filed all
tax returns, and execute such other documents as may be required by any taxing
authority, in a manner consistent with such allocations and shall refrain from
taking any position inconsistent with such allocations as revised from time to
time with any taxing authority, unless otherwise required by applicable law.

III. ESCROW

3.1 Escrow. The parties have established or will establish an escrow (“Escrow”)
with Escrow Agent by depositing with Escrow Agent the Earnest Money Deposit and
having three (3) copies of the Escrow Agreement in the form attached hereto as
Exhibit “B” duly executed by the Sellers, Purchaser and Escrow Agent (the
“Escrow Agreement”). The Earnest Money Deposit shall be held by Escrow Agent in
accordance with the terms of the Escrow Agreement. In the event of any conflict
between this Agreement and the Escrow Agreement, the terms of this Agreement
shall control. At Closing Purchaser, Escrow Agent and the Sellers shall prepare
and execute separate escrow instructions, consistent with this Agreement,
confirming the parties’ understanding with respect to the Escrow Agent’s
handling of the Escrow for matters other than the Earnest Money Deposit (the
“Closing Instructions”).

 

12



--------------------------------------------------------------------------------

3.2 Deposit of Funds. Except as otherwise provided in this Agreement, all funds
deposited into the Escrow by Purchaser shall be immediately deposited by Escrow
Agent into an interest bearing account for the benefit of Purchaser or Seller,
as applicable in accordance with the terms of this Agreement, subject to the
control of Escrow Agent in a bank or savings and loan association, or such other
institution approved by Purchaser and Seller, or such other investment as may be
approved by Purchaser and Seller; provided, however, that such funds must be
readily available as necessary to comply with the terms of this Agreement and
the Escrow Agreement, and for the Escrow to close within the time specified in
Section 5.1 of this Agreement. Except as may be otherwise specifically provided
herein, interest on amounts placed by Escrow Agent in any such investments or
interest bearing accounts shall accrue to the benefit of Purchaser, and
Purchaser shall promptly provide to Escrow Agent Purchaser’s Tax Identification
Number.

IV. TITLE AND PROPERTY CONDITION

4.1 Title to the Real Property.

4.1.1. Acceptance of Title as of the Effective Date. Purchaser and Seller
acknowledge and agree that the list of title insurance commitments and revisions
thereto attached hereto as Exhibit “M” includes the latest draft of the title
insurance commitments and all revisions thereto, issued by the Title Company as
of the Effective Date. The title insurance commitments and revisions thereto
listed on Exhibit “M” are referred to herein collectively as the “Title
Commitments”. Purchaser acknowledges and agrees that it has received and
reviewed a copy of each of the exceptions and other documents affecting title
and disclosed in the Title Commitments. The parties acknowledge and agree that
the Purchaser has received for each Property any such survey in Seller’s
possession. Each of such surveys, including all revisions issued by the surveyor
prior to the Effective Date, is identified on Exhibit “N” (such surveys are
referred to herein as the “Surveys”). Notwithstanding anything to the contrary,
Purchaser hereby acknowledges and agrees that Purchaser has no right to object
to any Liens or Encumbrances disclosed in the Title Commitments or the Surveys,
provided that at or prior to Closing, each Seller, with respect to its Property
or Properties, shall, at its sole cost and expense, (i) pay in full and cause to
be canceled all loan security documents which encumber its Property or
Properties as of the date hereof, (ii) pay in full all past due ad valorem taxes
and assessments of any kind constituting a lien against its Property or
Properties, (iii) Cure or pay in full any Liens against its Property or
Properties arising from ongoing or anticipated work and construction performed
by Seller and occurring prior to the Closing Date, including, without
limitation, the ACI Permitted Work and the Additional Property Permitted Work,
(iv) Cure or pay in full any monetary liens not otherwise covered in (iii) above
against its Property or Properties not exceeding $1,250,000.00 in the aggregate
and (v) Cure or otherwise cause the discharge of those New Matters timely
objected to by Purchaser pursuant to Section 4.1.4. If Seller cannot or will not
or does not Cure or otherwise cause the Title Company to remove any of the items
described in clauses (i) through (iv) above (collectively “Monetary
Encumbrances”), then Purchaser shall be permitted to cure such Monetary
Encumbrances by instructing the Title Company to pay at Closing such portion of
the Purchase Price to the holders of such Monetary Encumbrances as is necessary
to remove such Monetary Encumbrances and to obtain from the holders of such
Monetary Encumbrances any recordable releases required by the Title Company to
remove those Monetary Encumbrances as exceptions to the Title Policy.

 

13



--------------------------------------------------------------------------------

4.1.2. Liens Arising After the Effective Date. Each Seller, with respect to its
Property or Properties, agrees to Cure, prior to or at Closing, all Voluntary
Liens arising after the Effective Date.

4.1.3. Encumbrances Arising After the Effective Date. The Sellers covenant and
agree not to create or subject any Property to any Encumbrance after the
Effective Date, without the prior written consent of the Purchaser, which
consent may be withheld in Purchaser’s sole discretion excluding, however, any
easements, licenses or other privileges which are necessary for the operation of
the Properties, which consent then shall not be unreasonably withheld,
conditioned or delayed.

4.1.4. Title Policies.

(a) With respect to any updates to the Title Commitments or Surveys received
after the Effective Date (“Updated Reports”), Purchaser shall have five (5) days
after receipt of such Updated Reports to give Seller written notice (the “Title
Objection Notice”) that sets forth in reasonable detail any New Matters (as
defined below) reflected in the Updated Reports (any such matter or matters
shall be referred to herein as “Purchaser Title Objections”); provided, however,
to the extent Purchaser receives Updated Reports at any time within five
(5) days of the Closing Date, Purchaser shall have one (1) Business Day after
receipt of such Updated Reports to give Seller a Title Objection Notice. Seller
shall have three (3) Business Days from its receipt of the Title Objection
Notice, but in no case later than the Closing Date with respect to any Title
Objection Notice (“Seller’s Title Election Period”) to give Purchaser written
notice as to whether Seller elects to Cure the Purchaser Title Objections by the
Closing Date (the “Title Objection Response”). If Seller does not give Purchaser
written notice of such election before the end of Seller’s Title Election
Period, Seller shall be deemed to have elected not to cure the Purchaser Title
Objections.

(b) If Seller elects or is deemed to have elected not to Cure any one or more of
the Purchaser Title Objections, Purchaser may: (a) waive Purchaser’s
disapprovals with respect to any Purchaser Title Objections not removed or cured
and proceed with Closing without delay or adjustment to the Purchase Price;
(b) with respect only to New Matters that Seller elects or is deemed to have
elected not to cure, exclude such individual Property related to the relevant
Title Objection Notice (the “Excluded Property”) from the transactions
contemplated under this Agreement, in which case (i) such Excluded Property
shall be removed from the Properties sold at Closing hereunder, (ii) all
references hereunder to such Excluded Property shall be deleted and (iii) the
Purchase Price shall be reduced by the Allocated Share of such Excluded
Property; or (c) terminate this Agreement upon written notice to Seller
delivered on or before the earlier of (i) the day which is two (2) Business Days
after Purchaser’s receipt of the Title Objection Response and (ii) the day which
is two (2) Business Days after the expiration of Seller Title Election Period.
In the event of a Purchaser termination in accordance with the foregoing,
(i) the Earnest Money Deposit shall be returned to Purchaser within one
(1) Business Day after Seller’s receipt of Purchaser’s termination notice,
without the need for confirmation of Seller, and over any objection or potential
objection of Seller; and (ii) the parties shall have no further obligations
hereunder, except for those which expressly survive termination. In the event
Purchaser does not so terminate this Agreement in accordance with the foregoing,
to the extent Seller has not affirmatively elected to cure such Purchaser Title
Objections, such Purchaser Title Objections shall constitute Permitted
Exceptions and Purchaser shall take title to the Property subject to such
matters.

 

14



--------------------------------------------------------------------------------

(c) If Seller elects to Cure any one or more of the Purchaser Title Objections,
Seller shall have until the Closing Date to complete such Cure, failing which
Purchaser shall have the option, in Purchaser’s sole and absolute discretion, of
either: (i) accepting the title as it then is; (ii) treating the affected
Property as an Excluded Property pursuant to Section 4.1.4(b) if Seller failed
to cure a Purchaser Title Objection related to a New Matter; or
(iii) terminating this Agreement, in which case the Deposit shall be returned to
Purchaser within one (1) Business Day after such termination, and the parties
shall have no further obligations hereunder, except for those which expressly
survive termination.

(d) As used in this Section 4.1.4, the term “New Matters” shall mean any
exceptions to title or other matters affecting the Property disclosed by an
Updated Report that (a) was not disclosed in the Preliminary Title Reports
and/or Surveys received prior to the Effective Date (including any easements or
other matters that are plottable but previously deemed not plottable by the
surveyor), or if as to any Property, more than one Updated Report has been
issued, such matter was not disclosed in any prior Updated Report, (b) are not
caused by Purchaser and (c) have a material adverse effect on the value, use or
operation of any Property.

4.1.5. Title Policies.

(a) If the Closing occurs, (i) the Title Company shall issue for each Property
an ALTA 2006 extended coverage Owner’s Title Insurance Policy (or if not
available, the local equivalent) (each, a “Title Policy”), insuring that
Purchaser is vested with the fee simple estate for such Property, with the
initial amount of insurance for such Title Policy equal to the Allocated Amount
for such Property, and taking exception only for Permitted Exceptions. Purchaser
and Seller shall deliver to the Title Company such affidavits, certificates and
other instruments as are reasonably requested by the Title Company and
customarily furnished in connection with the issuance of a Title Policy.

(b) Purchaser shall have the right, at Purchaser’s sole cost and expense, to
request from the Title Company such endorsements to the Title Policies and/or
such additional liability protection as Purchaser may elect to obtain; provided,
however, that Purchaser’s ability to obtain such title endorsements and/or such
additional liability protection shall not be a condition precedent to
Purchaser’s obligations hereunder and shall not extend or delay Closing.
Purchaser shall be solely responsible for negotiating with the Title Company
with respect to the Title Policy and/or with respect to such title endorsements
and/or such additional liability protection as may be requested by Purchaser, if
any.

 

15



--------------------------------------------------------------------------------

4.2 Inspection.

4.2.1. Prior to the date hereof, each of the Sellers made available to Purchaser
certain information, documents, agreements and reports in each Seller’s
possession or control relating to the Properties (collectively, the “Due
Diligence Materials”) without representation or warranty of any kind or nature,
whether express or implied. Notwithstanding such prior inspections, the Sellers
shall cooperate and provide Purchaser and its agents, representatives, employees
and/or contractors with reasonable and continuing access to the Real Property
included in each Property upon at least 24 hours advance notice (which notice
may be by email transmission) to the Sellers for the purpose of Purchaser’s
continued inspections, which may include, but not be limited to, appraisals,
tenant interviews, interviews of government officials, engineering studies, soil
tests, environmental studies and underwriting analyses, as Purchaser deems
necessary or advisable. Purchaser shall have the right to conduct a Phase I
environmental site assessment at each of the Properties, and, if recommended by
such Phase I and approved by Seller, which approval shall not be unreasonably
withheld, conditioned or delayed, a Phase II environmental site assessment at
the applicable Properties (including invasive testing). Each Seller shall have
the right to have a representative of such Seller present during all inspections
or examinations of such Seller’s Real Property by Purchaser.

4.2.2. Prior to any entry by Purchaser or any of Purchaser’s designees onto any
Property, Purchaser shall: (i) if Purchaser does not then have such a policy in
force, procure a policy of commercial general liability insurance, issued by an
insurer reasonably satisfactory to the Sellers, covering all of Purchaser’s
activities at such Property, with a single limit of liability (per occurrence
and aggregate) of not less than $2,000,000.00; and (ii) deliver to Sellers a
certificate of insurance, evidencing that such insurance is in force and effect,
and evidencing that the Seller that owns such Property has been named as an
additional insured thereunder with respect to any of Purchaser’s activities.
Such insurance shall be written on an “occurrence” basis, and shall be
maintained in force until the earlier of (x) the termination of this Agreement
and the conclusion of all of Purchaser’s activities, or (y) the Closing Date.

4.2.3. Purchaser, at all times, will conduct all inspections and reviews in
compliance with all Legal Requirements, and in a manner so as to not cause
damage, loss, cost or expense to any Seller, any Property or Tenants of any
Property, and without unreasonably interfering with or disturbing any Tenants or
employees at the Properties. Prior to Closing, the results of or any other
information acquired pursuant to Purchaser’s inspections shall be subject to the
terms and conditions of Section 12.17 below. Purchaser will promptly restore any
damage to any Property caused by Purchaser’s inspection to its condition
immediately preceding such inspections and examinations and will keep the
Properties free and clear of any mechanic’s liens or materialmen’s liens in
connection with such inspections and examinations. Purchaser shall indemnify,
defend (with counsel reasonably satisfactory to Seller), protect, and hold
Seller harmless from and against any and all liability, loss, cost, damage, or
expense (including, without limitation, reasonable attorney’s fees and costs)
that Seller may sustain or incur by reason of or in connection with any tests
made by Purchaser or Purchaser’s agents or contractors relating to or in
connection with any Property, or entries by Purchaser or its agents or
contractors onto any Property, provided, however, in no event shall the
indemnity in this Section 4.2.3 include any liability to Purchaser relating to
pre-existing conditions at the Properties disclosed and/or discovered by
Purchaser’s investigations or inspections.

 

16



--------------------------------------------------------------------------------

4.2.4. At Closing, Seller shall deliver notices of termination of all Contracts
and Seller shall be responsible for all costs and expenses of such terminated
Contracts from Closing Date until the termination of such Contracts.

4.2.5. The cost of the inspections and tests undertaken pursuant to this
Section 4.2 shall be borne solely by Purchaser.

4.2.6. Purchaser covenants and agrees that, until the Closing, all information
and materials disclosed and/or delivered to it by the Sellers, or Sellers’
agents, employees and representatives (including without limitation, the Due
Diligence Materials), are confidential and proprietary information, and that
Purchaser shall hold the same in accordance with the terms and conditions of
Section 12.17 below. Purchaser also agrees that, in the event the transactions
contemplated in this Agreement are not consummated as provided herein, Purchaser
shall promptly return to the Sellers or destroy (and confirm in a notice to
Sellers that Purchaser has returned or destroyed) all Due Diligence Materials
provided by Seller to Purchaser, and all copies thereof, together with copies of
any final Phase I environmental reports or property condition reports obtained
by Purchaser with respect to any of the Properties that do not include
information confidential or proprietary to Purchaser, provided that Seller has
paid to Purchaser the actual third party costs associated with such reports.

4.2.7. Except as expressly provided herein or in any Closing Documents, none of
the Sellers makes any representations or warranties as to the truth, accuracy or
completeness of any materials, data or other information, if any, supplied to
Purchaser in connection with Purchaser’s inspection of any of the Properties.
Except for Purchaser’s reliance on any representation and warranties expressly
provided herein or in any Closing Documents, it is the parties’ express
understanding and agreement that any such materials are to be provided only for
Purchaser’s convenience in making its own examination and determination as to
whether it wishes to purchase the Properties, and, in doing so, Purchaser shall
rely exclusively on its own independent investigation and evaluation of every
aspect of each Property and not on any materials supplied by the Sellers. Except
for Purchaser’s reliance on any representation and warranties expressly provided
herein or in any Closing Documents with respect to any such materials, Purchaser
expressly disclaims any intent to rely on any such materials provided to it by
the Sellers in connection with its inspection and agrees that it shall rely
solely on its own independently developed or verified information.

4.2.8. The obligations of Purchaser under this Section 4.2 (including its
indemnification obligations) shall survive Closing or the termination of this
Agreement indefinitely.

 

17



--------------------------------------------------------------------------------

4.3 Condition of the Property.

(a) BY ENTERING INTO THIS AGREEMENT, PURCHASER REPRESENTS AND WARRANTS THAT IT
HAS PERFORMED OR WILL PERFORM PRIOR TO CLOSING (AND PURCHASER REPRESENTS AND
WARRANTS TO THE SELLERS THAT PURCHASER IS CAPABLE OF PERFORMING) AN INDEPENDENT
INVESTIGATION, ANALYSIS AND EVALUATION OF EACH OF THE PROPERTIES. PRIOR TO THE
CLOSING DATE, PURCHASER WILL HAVE CONDUCTED ITS OWN THOROUGH AND INDEPENDENT
INSPECTION, INVESTIGATION, ANALYSIS AND EVALUATION OF ALL INSTRUMENTS, RECORDS
AND DOCUMENTS WHICH PURCHASER DETERMINES TO BE APPROPRIATE OR ADVISABLE TO
REVIEW IN CONNECTION WITH PURCHASER’S ACQUISITION OF EACH OF THE PROPERTIES AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND PURCHASER HAS DETERMINED,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT EACH OF THE
PROPERTIES IS ACCEPTABLE TO PURCHASER.

(b) PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER HAS SUBSTANTIAL
EXPERIENCE WITH REAL PROPERTY AND ITS OPERATIONS, IS A SOPHISTICATED REAL ESTATE
INVESTOR AND THAT PURCHASER WILL ACQUIRE EACH OF THE PROPERTIES IN “AS IS, WHERE
IS, WITH ALL FAULTS” CONDITION, AND SOLELY IN RELIANCE ON PURCHASER’S OWN
INSPECTION AND EXAMINATION AND THE SELLERS’ REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED HEREIN OR IN ANY CLOSING DOCUMENTS.

(c) EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT NONE OF THE SELLERS MAKES AND HAS NOT MADE AT ANY TIME ANY REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND, NATURE OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PHYSICAL CONDITION, PAST, PRESENT OR FUTURE OPERATION AND/OR
PERFORMANCE, OR VALUE, OF ANY PROPERTY AND THAT THE SELLERS CONVEY ALL OF THE
PROPERTIES TO PURCHASER “AS IS AND WHERE IS, WITH ALL FAULTS,” AND PURCHASER
ACKNOWLEDGES THAT NONE OF THE SELLERS MAKES ANY REPRESENTATIONS, GUARANTIES OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE QUALITY, CHARACTER, EXTENT,
PERFORMANCE, CONDITION OR SUITABILITY OF ANY OF THE PROPERTIES FOR ANY PURPOSE
INCLUDING, WITHOUT LIMITATION, AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC MATERIALS OR SUBSTANCES, ABSENCE OF FAULTS, FLOODING OR COMPLIANCE WITH
LAWS AND REGULATIONS.

(d) PURCHASER’S INSPECTION, INVESTIGATION AND SURVEY OF THE PROPERTIES AND THE
REPRESENTATIONS AND WARRANTIES BY SELLER SET FORTH HEREIN OR IN ANY CLOSING
DOCUMENTS SHALL BE IN LIEU OF ANY NOTICE OR DISCLOSURE REQUIRED BY ANY
APPLICABLE HEALTH AND SAFETY CODE, OR BY ANY OTHER PROVISION OF APPLICABLE LAW,
RULE OR REGULATION, INCLUDING, WITHOUT LIMITATION, LAWS REQUIRING DISCLOSURE BY
THE SELLERS OF FLOOD, FIRE, MOLD, SEISMIC HAZARDS, LEAD PAINT, LANDSLIDE AND
LIQUEFACTION, OTHER GEOLOGICAL HAZARDS, RAILROAD AND OTHER UTILITY ACCESS, SOIL
CONDITIONS AND OTHER CONDITIONS WHICH MAY AFFECT THE USE OF ANY OF THE REAL
PROPERTY, AND PURCHASER HEREBY WAIVES ANY REQUIREMENT FOR A NOTICE PURSUANT TO
THOSE PROVISIONS AND HEREBY ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN
INSPECTIONS AND REVIEWS WITH RESPECT TO ALL MATTERS COVERED THEREBY, AND HEREBY
RELEASES THE SELLERS FROM LIABILITY IN CONNECTION WITH ANY SUCH MATTERS THAT ARE
NOT THE SUBJECT OF ANY OF THE SELLERS’ REPRESENTATIONS AND WARRANTIES.

 

18



--------------------------------------------------------------------------------

(e) PURCHASER ALSO ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT MATTERS
SET FORTH IN THE DUE DILIGENCE MATERIALS ARE OTHERWISE SPECIFICALLY RECITED IN
SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENTS, ALTHOUGH THE SELLERS HAVE PROVIDED THE DUE DILIGENCE
MATERIALS TO PURCHASER, NONE OF THE SELLERS HAS VERIFIED THE ACCURACY OR
COMPLETENESS THEREOF AND NONE OF THE SELLERS MAKES ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE MATTERS SET FORTH THEREIN, IT BEING THE RESPONSIBILITY
OF PURCHASER TO VERIFY THE ACCURACY OF SUCH MATERIALS. WITHOUT LIMITING THE
FOREGOING AND EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY CLOSING DOCUMENTS,
NONE OF THE SELLERS MAKES ANY REPRESENTATION OR WARRANTY REGARDING THE
COMPLETENESS OR ACCURACY, AS OF ANY DATE, OF THE TITLE COMMITMENTS, THE SURVEYS
OR THE ENVIRONMENTAL REPORTS, PURCHASER HEREBY ACKNOWLEDGING AND ASSUMING THE
RISK OF ANY ERRORS OR OMISSIONS IN THE TITLE COMMITMENTS, THE SURVEYS OR THE
ENVIRONMENTAL REPORTS, ALL OF WHICH HAVE BEEN ORDERED BY THE SELLERS AND
DELIVERED TO THE PURCHASER SOLELY AS A CONVENIENCE TO THE PURCHASER. PURCHASER
ACKNOWLEDGES THAT NONE OF THE PARTIES WHO PREPARED THE SURVEYS, THE TITLE
COMMITMENTS OR THE ENVIRONMENTAL REPORTS IS AFFILIATED WITH ANY OF THE SELLERS.

(f) FURTHERMORE, PURCHASER ACKNOWLEDGES THAT NONE OF THE SELLERS MAKES OR HAS
MADE ANY REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THE PRESENCE OR
INTEGRATION OF HAZARDOUS MATERIALS UPON OR WITHIN ANY OF THE REAL PROPERTY.
PURCHASER HAS, PRIOR TO THE EFFECTIVE DATE, CONDUCTED ITS OWN INVESTIGATIONS TO
DETERMINE IF ANY OF THE REAL PROPERTY CONTAINS ANY HAZARDOUS MATERIALS OR OTHER
WASTE, MATERIALS, DISCHARGE, DUMPING OR CONTAMINATION THAT VIOLATES ANY LAW,
REGULATION, PERMIT OR ORDER OF ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL
AUTHORITY OR REQUIRES REPORTING TO OR APPROVAL FROM ANY GOVERNMENTAL AUTHORITY.

(g) PURCHASER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN
ASBESTOS AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT PURCHASER MAY BE
REQUIRED TO MANAGE SUCH ASBESTOS IN ACCORDANCE WITH APPLICABLE LAW, INCLUDING
WITHOUT LIMITATION, COMPLYING WITH ANY LEGAL REQUIREMENT TO REMEDIATE SUCH
ASBESTOS.

 

19



--------------------------------------------------------------------------------

PURCHASER, FOR ITSELF AND ITS OWNERS, SUCCESSORS AND ASSIGNS, SUBJECT TO THE
TERMS OF THIS AGREEMENT, HEREBY RELEASES AND FOREVER DISCHARGES EACH OF THE
SELLERS, AND THE SELLERS’ PAST, PRESENT AND FUTURE MEMBERS, PARTNERS,
AFFILIATES, EMPLOYEES, AGENTS, ATTORNEYS, ASSIGNS, AND SUCCESSORS-IN-INTEREST,
FROM ALL PAST, PRESENT AND FUTURE CLAIMS, DEMANDS, OBLIGATIONS, LOSSES AND
CAUSES OF ACTION OF ANY NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, DIRECT
OR INDIRECT, FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED, WHICH ARE BASED
UPON OR ARISE OUT OF OR IN CONNECTION WITH THE CONDITION OF ANY OF THE
PROPERTIES AND, WITH RESPECT TO ANY HAZARDOUS MATERIALS, OPERATIONS AT THE
PROPERTIES, ANY ENVIRONMENTAL DAMAGES OR ANY ENVIRONMENTAL REQUIREMENTS,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL, STRUCTURAL, GEOLOGICAL, MECHANICAL
AND ENVIRONMENTAL (SURFACE AND SUBSURFACE) CONDITION OF ANY OF THE REAL PROPERTY
(INCLUDING THE IMPROVEMENTS THEREON) OR ANY LAW OR REGULATION RELATING TO
HAZARDOUS MATERIALS, PREVENTION OF POLLUTION OR PROTECTION OF HUMAN HEALTH AND
THE ENVIRONMENT (PROVIDED THAT NOTHING HEREIN SHALL ABRIDGE ANY RIGHT OF
PURCHASER TO ASSERT A DEFENSE IN A TORT CLAIM MADE BY A THIRD PARTY AGAINST
PURCHASER TO THE EFFECT THAT PURCHASER DID NOT OWN THE PROPERTY PRIOR TO
CLOSING). WITHOUT LIMITING THE FOREGOING, THIS RELEASE SPECIFICALLY APPLIES TO
ALL LOSSES AND CLAIMS ARISING UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, (42 U.S.C. SECTIONS 9601 ET SEQ.), THE RESOURCES
CONSERVATION AND RECOVERY ACT OF 1976, (42 U.S.C. SECTIONS 6901 ET SEQ.), THE
CLEAN WATER ACT, (33 U.S.C. SECTIONS 466 ET SEQ.), THE SAFE DRINKING WATER ACT,
(14 U.S.C. SECTION 1401-1450), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, (49
U.S.C. SECTIONS 1801 ET SEQ.), THE TOXIC SUBSTANCE CONTROL ACT, (15 U.S.C.
SECTIONS 2601-2629), AND ANY OTHER FEDERAL, STATE OR LOCAL LAW OF SIMILAR
EFFECT, AS WELL AS ANY AND ALL COMMON LAW CLAIMS.

PURCHASER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK
AND LIABILITY RESULTING OR ARISING FROM, OR RELATING TO THE OWNERSHIP, USE,
CONDITION, LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF, THE PROPERTY FROM AND
AFTER THE CLOSING.

BY INITIALING THIS CLAUSE BELOW, PURCHASER ACKNOWLEDGES THAT THIS SECTION HAS
BEEN READ AND FULLY UNDERSTOOD, AND THAT PURCHASER HAS HAD THE CHANCE TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE.

 

 

/s/ WJS

    PURCHASER’S INITIALS  

 

20



--------------------------------------------------------------------------------

(h) “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such claim is ultimately defeated, and of any good faith settlement of judgment,
of whatever kind or nature, contingent or otherwise matured or unmatured,
foreseeable or unforeseeable, including without limitation reasonable attorneys’
fees and disbursements and consultants’ fees, any of which are incurred at any
time as a result of the existence of Hazardous Materials upon, about or beneath
any Real Property or migrating to or from any Real Property, or the existence of
a violation of Environmental Requirements pertaining to any Real Property,
regardless of whether the existence of such Hazardous Materials or the violation
of Environmental Requirements arose prior to the present ownership or operation
of such Real Property.

(i) “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items, of
all governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states and political subdivisions
thereof and all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to Hazardous Materials, prevention of pollution
or protection of human health and the environment.

(j) “Hazardous Materials” means any substance (i) the presence of which requires
investigation or remediation under any federal, state or local statute,
regulation, ordinance or policy; or (ii) which is defined as a “hazardous waste”
or “hazardous substance” under any federal, state or local statute, regulation
or ordinance, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
amendments thereto and regulations promulgated thereunder; or (iii) which is
toxic, explosive, corrosive, infectious or otherwise hazardous or is regulated
by any federal, state or local governmental authority; or (iv) without
limitation which contains polychlorinated biphenyls (PCBs), petroleum products,
asbestos or urea formaldehyde.

The provisions of this Section 4.3 shall survive Closing indefinitely and the
recordation of the deeds and shall not be deemed merged into the deeds upon the
recordation.

V. CLOSING

5.1 Closing Date. The “Closing Date” for purposes of this Agreement shall be
June 18, 2013, subject to the Sellers’ and Purchaser’s rights to extend the
Closing Date as set forth in Sections 9.2, and 12.13 herein.

 

21



--------------------------------------------------------------------------------

5.2 Action Prior to the Closing Date by the Sellers. The Sellers agree that,
provided Purchaser has complied with its obligations under Section 5.3 hereof,
on or before 3:00 p.m. Eastern Time on the Closing Date, the Sellers will
deposit with Escrow Agent (unless otherwise noted) the following items and
instruments (executed and acknowledged, if appropriate):

5.2.1. The following deeds, each properly executed and acknowledged by a Seller
before a Notary Public in the manner provided under the laws of the state in
which such Seller’s Property is located, evidencing the sale and transfer to
Purchaser of the Real Property and the Improvements comprising such Property
(collectively, the “Deeds”), subject to those Permitted Exceptions applicable to
such Property: (a) for each Property located in Maryland, a special warranty
deed in the form attached hereto as Exhibit “D-1”, prepared and executed by the
Seller that owns such Property; and (b) for each Property located in Virginia, a
special warranty deed in the form attached hereto as Exhibit “D-2”, prepared and
executed by the Seller that owns such Property;

5.2.2. For each Property, two (2) duplicate originals of a Bill of Sale, in the
form and content attached hereto as Exhibit “E”, prepared and executed by the
Seller that owns such Property, assigning, conveying and transferring to
Purchaser the Personal Property owned by such Seller without representation or
warranty except as may be expressly set forth therein (“Bill of Sale”);

5.2.3. For each Property, two (2) duplicate originals of an Assignment of
Intangible Property, in the form and content attached hereto as Exhibit “F”,
prepared and executed by the Seller that owns such Property, assigning and
conveying to Purchaser, at no cost or expense to the Sellers, and without
representation or warranty except as expressly set forth herein, all of such
Seller’s right, title and interest in the Intangible Property (“Assignment of
Intangibles”);

5.2.4. For each Property, two (2) duplicate originals of an Assignment and
Assumption of Leases, in the form and content attached hereto as Exhibit “G”,
prepared and executed by the Seller that owns such Property, assigning and
conveying to Purchaser, without representation or warranty except as expressly
set forth herein, all of such Seller’s right, title and interest under the
Leases (including any cash Security Deposits thereunder) (“Assignment of
Leases”);

5.2.5. For each Seller, a non-foreign affidavit signed by such Seller, in the
form attached hereto as Exhibit “H” (“Non-Foreign Affidavits”) and any state tax
withholding affidavits as applicable;

5.2.6. All transfer tax and other tax returns, if any, which any Seller is
required by law to execute and acknowledge and to deliver, either individually
or together with Purchaser, to any governmental authority as a result of the
sale, if and to the extent the same are available as of the Closing Date;

5.2.7. Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement, including an assignment of Seller’s
rights to any Owner’s Association Documents;

5.2.8. For each Property, an original owner’s affidavit, in substantially the
form and content attached hereto as Exhibit “K”, prepared and executed by the
Seller that owns such Property (“Owner’s Affidavit”);

 

22



--------------------------------------------------------------------------------

5.2.9. All of the plans (including “as built” plans), drawings, blueprints and
specifications relating to the Properties where available, which are in any
Sellers’ possession or control, other than any plans, drawings, blueprints or
specifications that constitute Excluded Documents (which may be made available
at such Property or Properties);

5.2.10. All written warranties in possession or control of each Seller, if any,
of manufacturers, suppliers and contractors in effect on the Closing Date (which
may be made available at such Property or Properties);

5.2.11. All keys to each Property in the possession or control of such
Property’s Seller (which may be made available at such Property or Properties);

5.2.12. All Letters of Credit pursuant to Section 5.5.3 of this Agreement;

5.2.13. (a) A closing statement prepared by the Escrow Agent, reasonably
approved by the Sellers and the Purchaser and executed by each Seller setting
forth, among other things, all prorations, credits, costs or other adjustments
to be made at Closing under this Agreement with respect to such Seller’s
Property (or each of such Seller’s Properties) individually (an “Individual
Closing Statement”), and (b) a closing statement (the “Consolidated Closing
Statement”) prepared by the Escrow Agent and reasonably approved by the Sellers
and Purchaser setting forth, among other things, the consolidated prorations,
credits, costs or other adjustments reflected in each of the Individual Closing
Statements and, in addition, all other payments to and from Escrow in connection
with the purchase and sale of the Properties;

5.2.14. Other documents consistent with the express provisions of this Agreement
and reasonably required by the Title Company (including without limitation, GAP
coverage affidavits and evidence reasonably satisfactory to the Title Company
that all necessary authorizations of the transaction contemplated hereby have
been obtained by the Sellers), each in form and substance reasonably acceptable
to the Sellers;

5.2.15. For each Property, a notice to the Tenants of such Property, in the form
and content attached hereto as Exhibit “I”, prepared and executed by the Seller
that owns such Property (collectively, the “Notices to Tenants”);

5.2.16. A certificate executed by each Seller certifying that such Seller’s
representations and warranties contained herein remain true and accurate in all
material respects as of the Closing Date; and

5.2.17. Evidence of the termination of all Contracts affecting the Properties
(including without limitation, leasing commission agreements and property
management agreements).

 

23



--------------------------------------------------------------------------------

5.3 Action Prior to the Closing Date by Purchaser. Purchaser agrees that,
provided Seller has complied with its obligations under Section 5.2 hereof, on
or before 3:00 p.m. Eastern Time on the Closing Date, Purchaser will deposit
with Escrow Agent the Closing Payment and, in addition, the following items and
instruments (executed and acknowledged, if appropriate):

5.3.1. To the extent that applicable law requires that the Deeds, transfer tax,
disclosures or reports or other tax forms, or recording forms be executed by the
grantee, such instruments, executed by Purchaser and acknowledged in the
presence of a Notary Public in accordance with the laws of the state in which
the applicable Property is located;

5.3.2. For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Leases, executed by Purchaser;

5.3.3. An executed counterpart of the Consolidated Closing Statement and each
Individual Closing Statement;

5.3.4. For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Intangibles, executed by Purchaser;

5.3.5. For each Property, two (2) fully executed duplicate originals of the
applicable Bill of Sale, executed by Purchaser;

5.3.6. Such other funds, instruments or documents as may be reasonably necessary
to effect or carry out the covenants and obligations to be performed by
Purchaser pursuant to this Agreement;

5.3.7. Other documents consistent with the express provisions of this Agreement
and reasonably required by the Title Company (including without limitation,
evidence reasonably satisfactory to the Title Company that all necessary
authorizations of the transaction contemplated hereby have been obtained by the
Purchaser), each in form and substance reasonably acceptable to the Purchaser;
and

5.3.8. A certificate executed by Purchaser certifying that such Purchaser’s
representations and warranties contained herein remain true and accurate in all
material respects as of the Closing Date.

5.4 Recording of Deeds. Subject to Section 8.3 below, Escrow Agent will cause
the Deeds to be dated as of the Closing Date and recorded in the Official
Records, and all other conveyance documents deposited with Escrow Agent to be
dated as of the Closing Date, when (but in no event after the Closing Date)
Escrow Agent (i) is prepared to issue the Title Policies to be issued to
Purchaser as contemplated in this Agreement, and (ii) holds for the account of
the Sellers and Purchaser all items, documents and funds (if any) to be
delivered to the Sellers and Purchaser through the Escrow, after payment of
costs, expenses, disbursements and prorations chargeable to the Sellers or
Purchaser pursuant to the provisions of this Agreement.

 

24



--------------------------------------------------------------------------------

5.5 Prorations.

5.5.1. Taxes. With respect to each Property, all non-delinquent real estate and
personal property general and special taxes and assessments (collectively,
“Taxes”) for such Property for the current assessment year of the applicable
taxing authority in which the Closing Date occurs shall be prorated as of the
Closing Date. If the exact amount of Taxes is not known at Closing, the
proration will be based on an amount equal to the prior assessment year’s Taxes
and shall be adjusted once actual figures become available after Closing, as
part of the Final Closing Adjustment. It is understood that any supplemental
property tax bill issued as a result of the sale of any Property pursuant to the
provisions of this Agreement for any period following the Closing shall be borne
by Purchaser and any supplemental property tax bill issued for any period prior
to the Closing shall be borne by Seller. Notwithstanding anything to the
contrary in this Agreement, any and all refunds, credits, claims or rights to
appeal respecting the amount of any Taxes for any period shall belong to
Purchaser, except that Seller shall retain all right, title and interest in and
to any such refunds given with respect to the tax appeals refund applications
set forth on Schedule 5.5.1 attached hereto to the extent applicable to periods
prior to Closing, unless Seller has received a credit for such amounts. If prior
to the Closing Date, Seller has applied for a refund or has appealed the
valuation of a Property relating to Taxes due and payable in the year in which
Closing occurs, then Seller and Purchaser shall prorate any refund applicable to
such period as provided in this Section 5.5.1. Each Seller is responsible for
all taxes due and payable for its Property prior to the Closing Date. Each
Seller shall have the right to continue and control any contest of any taxes or
assessments for its Property or Properties due and payable during all tax years
prior to the tax year in which Closing occurs; provided that to the extent such
actions impact taxes for the tax year in which Closing occurs or any future
years, Seller shall not settle any such proceeding without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
Purchaser shall have the right to control any contest of any taxes or
assessments for the Properties due and payable during the current tax year in
which Closing occurs, if any. Purchaser shall have the right to control any
contest of any taxes or assessments for the Properties due and payable for all
tax years thereafter. Seller and Purchaser shall each reasonably cooperate with
the other in connection with such contests. With respect to each Property,
Seller and Purchaser shall be responsible for, and shall each pay fifty percent
(50%) of all sales, use and other transfer taxes imposed in connection with the
sale and transfer of the Personal Property and the Intangible Property.

5.5.2. Utility Service. To the extent commercially reasonable and practicable,
the Sellers and Purchaser shall obtain billings and meter readings as of the
Business Day preceding the Closing Date to aid in the proration of charges for
gas, electricity and other utility services which are not the direct
responsibility of Tenants. If such billings or meter readings as of the Business
Day preceding the Closing Date are obtained, adjustments for any costs,
expenses, charges or fees shown thereon shall be made in accordance with such
billings or meter readings. If such billings or meter readings as of the
Business Day preceding the Closing Date are not available for a utility service,
the charges therefor shall be adjusted at the Closing on the basis of the per
diem charges for the most recent prior period for which bills were issued and
shall be further adjusted at the Final Closing Adjustment on the basis of the
actual bills for the period in which the Closing takes place. Each Property’s
Seller shall receive a credit at Closing for the Utility Deposits, if any, that
are transferred or made available to Purchaser and that are held by applicable
utility companies for the account of such Seller in respect of services provided
to such Seller’s Property or Properties. Purchaser shall arrange for placing all
utility services and bills in its own name as of the Closing Date.

 

25



--------------------------------------------------------------------------------

5.5.3. Security Deposits. Purchaser shall be credited with and the Sellers shall
be charged with an amount equal to all cash Security Deposits being held by all
Sellers or Sellers’ managing agent under the Leases. The Sellers shall be
entitled to retain all Security Deposits for which Purchaser receives credit and
the Sellers are charged pursuant to this Section 5.5.3. Each Seller, at its sole
cost and expense, shall cause the issuer of any letters of credit or other
instruments held by such Seller in lieu of a cash Security Deposit (the “Letters
of Credit”) to transfer such Letters of Credit to the Purchaser at Closing. If
any of the Letters of Credit are not transferable, Seller shall request the
Tenants obligated under such Letters of Credit to cause new letters of credit to
be issued in favor of Purchaser by Closing and Seller shall take all reasonable
action, as directed by Purchaser and at Seller’s expense, in connection with the
presentment of such letters of Credit for payment as permitted under the terms
of the applicable Lease.

5.5.4. Miscellaneous Permits and Taxes. Except as covered by the terms of
Section 5.5.1 above, with respect to each Property, all water and sewer charges,
taxes (other than ad valorem property taxes), including license taxes or fees
for licenses which are assignable or transferable without added cost and have a
value which will survive Closing, and any unpaid taxes payable in arrears, shall
be prorated as of the Closing Date. Each Property’s Seller will be credited for
that portion of taxes and fees paid by such Seller allocable to the period after
the Closing Date.

5.5.5. Leasing Commissions and Tenant Improvements.

(a) Each Seller shall pay prior to the Closing Date, or shall give Purchaser a
credit at Closing, for Leasing Commissions and TI Obligations to which such
Seller has committed under the terms of a Lease or a Lease modification,
extension or renewal; provided however, Purchaser shall not be entitled to a
credit and Seller shall not be obligated to pay any Leasing Commissions, TI
Obligations, free rent and other concessions (all of the foregoing,
collectively, “Lease Expenses”) due in connection with a Lease or a Lease
modification, extension or renewal that was executed on or after the Effective
Date and approved or deemed approved by Purchaser.

(b) Purchaser shall pay for Lease Expenses with respect to any Lease or Lease
modification, extension or renewal entered into on or after the Effective Date
and approved or deemed approved by Purchaser.

(c) Purchaser shall reimburse the Sellers at Closing for any payments made prior
to Closing by any Seller toward Lease Expenses that Purchaser is obligated to
pay under this Section 5.5.5.

(d)

5.5.6. Other Income. With respect to each Property, all income not specifically
addressed in this Section 5.5 and derived by such Property’s Seller from such
Property, to the extent such income accrues before the Closing Date, shall be
paid to such Seller. All income not specifically addressed in this Section 5.5
and derived by such Seller from such Property accruing or relating to the period
on and after the Closing Date shall be paid to Purchaser. Notwithstanding the
foregoing, if any Tenant under a Lease exercises a termination right pursuant to
the terms of its Lease after the Effective Date and prior to Closing, any
termination fee paid by such Tenant in connection with the exercise of such
termination right, shall be credited to Purchaser.

 

26



--------------------------------------------------------------------------------

5.5.7. Other Expenses. With respect to each Property, all expenses and
obligations not otherwise specified in this Section 5.5, incurred in the
ownership or operation of such Property and constituting an assumed liability or
arising under any agreement or other matter included in the Property to be
conveyed hereunder shall be prorated between such Property’s Seller and
Purchaser as of the Closing Date.

5.5.8. Rent. Rent shall be prorated at the Closing in accordance with the
following provisions:

(a) Basic Rent. Subject to Section 5.5.8(c), Basic Rent shall be prorated
between each Seller and Purchaser as of the Closing Date based on the actual
number of days in the month during which the Closing Date occurs. Each Seller
shall be entitled to all Basic Rent which accrues before the Closing Date and
Purchaser shall be entitled to all Basic Rent which accrues on and after the
Closing Date.

(b) Additional Rent. Subject to Section 5.5.8(c), monthly or other payments made
by Tenants in advance based upon projected or estimated Additional Rent shall be
prorated between each Seller and Purchaser as of the Closing Date based on the
actual Additional Rent collected as of the Closing and the actual number of days
in the monthly or other period for which the advance payment is made. Such
proration shall be made separately for each Tenant which is obligated to pay
Additional Rent on the basis of the fiscal year set forth in the Tenant’s Lease
for the determination and payment of Additional Rent. Each payment of Additional
Rent that is prorated pursuant to this Section 5.5.8(b), and the applicable
Tenant’s payments of Additional Rent made prior to or after such prorated
payment for the same calendar year or other fiscal period during which a
year-end reconciliation of Additional Rent is required by the applicable Lease,
shall be adjusted as part of the Final Closing Adjustment as provided below in
Section 5.5.9.

(c) Delinquent Rent. Delinquent Rent (including delinquent Additional Rent)
shall not be prorated at Closing and shall be paid by Purchaser to the
applicable Seller if, as and when actually collected by Purchaser after the
Closing, it being understood and agreed that Purchaser shall cooperate with
Seller after the Closing Date to collect any Delinquent Rent without any
obligation to engage a collection agency, sue any Tenants or exercise any legal
remedies under the applicable Lease or incur any expense over and above its own
regular collection expenses. Rent (including Additional Rent) collected after
the Closing Date from any Tenant who owes Delinquent Rent or Additional Rent
pursuant to a reconciliation shall be applied (i) first, to the month in which
the Closing occurs, (ii) second, to any Rent due to Purchaser for the period
after the Closing Date and (iii) finally to Delinquent Rent. Non-delinquent rent
for the period after Closing collected by Seller shall be promptly remitted to
Purchaser.

 

27



--------------------------------------------------------------------------------

5.5.9. Final Closing Adjustment. No later than June 1, 2014, the Sellers and
Purchaser shall make a final adjustment to the prorations made pursuant to this
Section 5 (the “Final Closing Adjustment”). The Final Closing Adjustment shall
be made in the following manner:

(a) General. All adjustments or prorations which could not be determined at the
Closing because of the lack of actual statements, bills or invoices for the
current period, the year-end reconciliation of Additional Rent, or any other
reason, shall be made as a part of the Final Closing Adjustment. Any net
adjustment in favor of Purchaser shall be paid in cash by the Sellers to
Purchaser no later than thirty (30) days after the Final Closing Adjustment. Any
net adjustment in favor of the Sellers shall be paid in cash by Purchaser to the
Sellers no later than thirty (30) days after the Final Closing Adjustment.
Without limiting the foregoing, the parties shall correct any manifest error in
the prorations and adjustments made at Closing promptly after such error is
discovered.

(b) Additional Rent Adjustment. Each Seller and Purchaser shall prorate the
actual amount of Additional Rent paid by each Tenant at such Seller’s Property
for such Tenant’s applicable fiscal year (“Tenant’s Fiscal Year”) as follows:

(i) Within ninety (90) days after Closing, Seller shall prepare and deliver to
Purchaser a final reconciliation of Additional Rent under the Leases for the
periods prior to Closing (the “Seller’s Additional Rent Adjustment”).
Notwithstanding the foregoing, if any Lease expires or is otherwise terminated
within ninety (90) days after Closing, Seller shall use commercially reasonable
efforts to prepare and deliver to Purchaser , within thirty (30) days of the
expiration or earlier termination of such Lease, a final reconciliation of
Additional Rent under such Lease for the periods prior to Closing; provided with
respect to any such termination, Seller has received written notice thereof from
Purchaser. Purchaser will be responsible for crediting or billing the applicable
Seller’s Additional Rent Adjustment during Purchaser’s ordinary course
reconciliation process for a Tenant’s applicable Tenant Fiscal Year (or, if
completed upon the expiration of a Tenant’s Lease, then in connection with such
final reconciliation).

(ii) If Purchaser receives any sums due from Tenant for Seller’s Additional Rent
Adjustment, then Purchaser shall apply such sums, when received, in accordance
with the terms of Section 5.5.8(c). If, in turn, any sums are due to Tenant for
Seller’s reconciliation period, then Seller shall pay such sums to Purchaser
within fifteen (15) days of demand therefor after notifying Tenant of such sum
and Purchaser shall remit such funds directly to the Tenant (or apply such
amount against any Delinquent Rent then outstanding).

(c) No Further Adjustments. The Final Closing Adjustment shall be conclusive and
binding upon the Sellers and Purchaser, and the Sellers and Purchaser hereby
waive any right to contest after the Final Closing Adjustment any prorations,
apportionments or adjustments to be made pursuant to this Section 5.

5.5.10. General Provisions. Except as otherwise expressly provided in this
Agreement, all apportionments and adjustments shall be made in accordance with
generally accepted accounting principles. The computation of the adjustments
shall be jointly prepared by the Sellers and Purchaser. In the event any
prorations or apportionments made under this Section 5.5 shall prove to be
incorrect for any reason, then any party shall be entitled to an adjustment to
correct the same in accordance with the remaining terms of this Section 5.5.10.
For proration purposes, the day that falls on the Closing Date shall be charged
to Purchaser.

 

28



--------------------------------------------------------------------------------

5.5.11. Survival. The provisions of this Section 5.5 shall survive Closing
indefinitely.

5.6 Closing Costs. With respect to each Property, Purchaser shall bear the cost
of (i) the title searches and preparation of the Title Commitments prepared by
the Title Company, and the premium for the Title Policy and any and all
endorsements to the Title Policy requested by Purchaser or its lender; (ii) the
cost to update any survey for any Property; (iii) one-half (1/2) of the transfer
and recordation taxes for each Property located in Maryland; (v) the grantee’s
taxes payable for each Property located in Virginia pursuant to Virginia Code
Sections 58.01-801 and 58.01-814; (vi) all de minimis recording fees for the
Deeds; (vii) one-half (1/2) of all escrow and closing fees relating to the sale
of such Property; (viii) all escrow and closing fees relating to Purchaser’s
financing; (ix) any mortgage taxes or recording fees for any mortgages securing
Purchaser’s financing; and (x) the fees and charges of third parties engaged by
Purchaser in connection with any environmental reports obtained in connection
with its review of the Property. With respect to each Property, such Property’s
Seller shall bear the cost of (i) any commission due to Broker (as defined in
Article X); (ii) one-half (1/2) of the documentary transfer taxes for each
Property located in Maryland; (iii) the grantor tax and, if applicable, the
congestion relief tax, for each Property located in Virginia; and (iv) and
one-half (1/2) of all escrow and closing fees relating to the sale of such
Property (but not in connection with any financing by Purchaser, which shall be
paid solely by Purchaser). Each party shall pay its own attorneys’ fees
pertaining to the sale of the Properties. All other costs pertaining to the sale
of each Property shall be allocated as is customary for real estate transactions
where such Property is located. The parties agree to cooperate in all reasonable
respects to minimize all such costs, premiums, taxes, and fees.

5.7 Distribution of Funds and Documents Following Closing. The conditions to the
closing of Escrow shall be Escrow Agent’s receipt of funds and documents
described in Sections 5.2 and 5.3 above, and written authorization from the
Sellers and Purchaser to proceed with the Closing in accordance with the Closing
Instructions. Upon satisfaction of the above conditions, Escrow Agent shall
distribute the documents described in Sections 5.2 and 5.3 above in accordance
with the Closing Instructions and shall take all other actions authorized by the
Escrow Agreement upon closing.

5.8 Possession. Purchaser shall be entitled to sole possession of each Property
on the Closing Date, subject to the Permitted Exceptions.

5.9 Signage. Promptly after the Closing, Purchaser will “banner” or otherwise
temporarily mask the portion of all signage located at the Properties containing
the FP Names, failing which upon five (5) days prior written notice, Seller may
do so at Purchaser’s sole cost and expense. Within sixty (60) days after the
Closing, Purchaser will cause the portion of all signage containing the FP Names
at the Properties to be removed, failing which Seller may remove such portion of
the signage at Purchaser’s sole cost and expense upon five (5) days prior
written notice. The provisions of this Section 5.9 shall survive Closing
indefinitely.

 

29



--------------------------------------------------------------------------------

VI. ADDITIONAL COVENANTS

6.1 Seller Covenants. Each Seller (but solely for itself and its own Property or
Properties, and not for any other Seller or any other Seller’s Property)
covenants to Purchaser as follows with respect to its Property or each of its
Properties:

6.1.1. Continued Care and Maintenance. Prior to Closing, such Seller agrees:
(i) to continue its care, maintenance and operation of its Property on
substantially the same standards as employed by such Seller to date; (ii) not to
make any alterations or changes to any of such Seller’s Property, other than
ordinary and necessary maintenance and repairs, without Purchaser’s prior
approval, which approval may be withheld in Purchaser’s sole discretion
(provided, however, such Seller may make any alterations or changes to the
Property that are required by any Lease or by applicable law without Purchaser’s
prior approval, so long as Seller delivers written notice to Purchaser prior to
such alteration); and (iii) to maintain in effect all policies of casualty and
liability insurance or similar policies of insurance, with no less than the
limits of coverage now carried with respect to such Seller’s Property. Nothing
contained herein shall prevent such Seller from acting to prevent loss of life,
personal injury or property damage in emergency situations, or prevent such
Seller from performing any act with respect to such Seller’s Property which may
be required by any Lease, applicable law, rule or governmental regulations,
provided that such Seller shall notify Purchaser of any emergency situations as
soon as reasonably possible thereafter.

6.1.2. Leasing of the Property. From and after the Effective Date, Seller shall
not (a) enter into any new Leases for the Property, (b) amend, renew, extend,
accept the surrender of or otherwise modify any existing Leases for the
Property, or (c) consent to any sublease or assignment under any Lease, in each
case, without the prior written approval of Purchaser, which may be given or
withheld in Purchaser’s sole and absolute direction. Seller shall give notice to
Purchaser of its request to enter into a new Lease (or any modifications,
amendments, supplements and/or terminations), which notice shall include the
amount of space involved, the length of the lease term, the proposed financial
terms thereof (including any rent abatement periods or other concessions), the
amount of any Leasing Commission, any TI Obligations, and a copy of the form of
Lease, Lease amendment or other document to be executed. Further, after the
Effective Date, Seller shall promptly notify Purchaser of any material
correspondence received from or sent to Tenants regarding the Leases. Purchaser
shall have ten (10) days after receipt of such notice to notify such Seller of
its objections, if any, to any such proposed Lease amendment, modification,
supplement, termination or extension or renewal of any existing Lease or
sublease or assignment. Purchaser’s failure to object to a proposed Lease or the
modification, termination, extension or renewal of any existing Lease within the
ten (10)-day period described above shall be deemed an approval by Purchaser.
Notwithstanding the foregoing Purchaser’s consent shall not be required for new
Leases and renewals or extensions of existing Leases evidencing or reflecting
the exercise by Tenants of any rights or options under existing Leases. Nothing
in this Agreement shall be interpreted to require any Seller to lease any
additional space in its Property as a condition to the sale of such Property,
and none of the Sellers shall have any obligation to enter into or to seek any
Leases for its Property prior to the Closing Date.

 

30



--------------------------------------------------------------------------------

6.1.3. Tenant Estoppel Certificates. Prior to Closing, each Seller shall use
commercially reasonable efforts to obtain and deliver to Purchaser from the
Tenant under each Lease of such Seller’s Property an estoppel certificate in
substantially the form attached hereto as Exhibit “O-1” or, if any Lease
requires a different form, in the form required by such Lease, all dated no more
than thirty (30) days prior to the Closing Date (each, a “Tenant Estoppel
Certificate”). None of the Sellers shall be in default for failure to obtain any
Tenant Estoppel Certificates, although for the avoidance of doubt the failure by
the Sellers to deliver the Tenant Estoppel Certificates as contemplated by
Section 8.2.4 shall be a failure of a condition to Purchaser’s obligation to
close the transactions contemplated by this Agreement. Prior to the date on
which Seller intends to distribute the Tenant Estoppels to the Tenants for their
completion and execution, Seller shall deliver the draft Tenant Estoppels to
Purchaser (i) for Purchaser’s review and, (ii) as relates to the factual
information included in such draft Tenant Estoppels or to the extent the draft
Tenant Estoppels are not substantially in the form attached hereto as Exhibit
“O-1” , for Purchaser’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Purchaser shall either give such approval or
provide comments to such draft Tenant Estoppels within two (2) Business Days of
receipt thereof. If any of the Properties includes a Lease under which the
Tenant is the GSA, such Property’s Seller shall use commercially reasonable
efforts to obtain a novation agreement with respect to such Lease before Closing
and, if such novation agreement is not obtained as of the Closing, such Seller
shall continue to use commercially reasonable efforts to obtain such novation
agreement as soon as is practicable after Closing. With respect to any such
Lease to a GSA Tenant, the term “Tenant Estoppel Certificate” as used herein
shall mean a statement of lease in form reasonably satisfactory to the GSA
Tenant thereunder. The provisions of this Section 6.1.3 pertaining to novation
agreements shall expressly survive the Closing.

6.1.4. Subordination and Attornment Agreements. If Purchaser’s lender requests
that a Tenant agree in writing to subordinate its Lease to a mortgage lien
securing Purchaser’s acquisition financing, or to attorn to such lender or its
designee or successor in title in connection with the exercise of such lender’s
remedies under its acquisition financing lien, then the Seller whose Property is
subject to the applicable Lease shall do the following, in each case only upon
written request by the Purchaser: (a) such Seller shall request in writing that
the applicable Tenant execute a subordination and/or attornment agreement in
favor of the Purchaser’s lender, in a form provided by Purchaser’s lender or as
set forth in such Tenant’s lease; (b) such Seller shall follow up with the
applicable Tenant in writing to determine whether such Tenant will comply with
the request made in the foregoing clause (a); and (c) such Seller shall take
reasonable steps requested by Purchaser to enforce the obligations of such
Tenant under its Lease (to the extent such obligations are referenced in the
Purchaser’s request) with respect to the execution of the agreement provided to
such Tenant pursuant to the foregoing clause (a), subject to any conditions in
such Tenant’s lease, including that the requested agreement contain
non-disturbance language in favor of such Tenant. For the avoidance of doubt, it
shall not be a condition to Purchaser’s obligation to proceed with the Closing
that the Purchaser or its lender obtain any one or more of the subordination or
attornment agreements requested from Tenants pursuant to this Section 6.1.4, and
no Seller shall have any obligation to provide any certificate, agreement or
other undertaking in lieu of a subordination or attornment agreement not
obtained from a Tenant, or to take any action with respect to such agreements
except as expressly set forth in this Section 6.1.4.

 

31



--------------------------------------------------------------------------------

6.1.5. Owners’ Associations; Declarations; CC&Rs; Certificates of Occupancy

(a) Prior to Closing, Seller shall not initiate, approve or consent to the any
agreement or waiver or the execution of any document or instrument that would be
considered an Owner’s Association Document, including, any agreement, waiver,
document or instrument that would (i) increase or modify in any way the
obligations relating to the Property, (ii) result in the creation of a new
Owner’s Association, (iii) amend, modify, extend, surrender, terminate or renew
any Owner’s Association Document without the prior written consent of Purchaser
which consent may be withheld in Purchaser’s reasonable discretion.

(b) Seller shall use their commercially reasonable efforts to assist Purchaser
in obtaining estoppel certificates from the Owner’s Associations and other
parties to certain reciprocal easement agreements, declarations and CC&Rs listed
on Schedule 6.1.5 attached hereto (the “OA Estoppels”). The receipt of the OA
Estoppels shall not be a condition to Closing.

(c) Seller shall use their commercially reasonable efforts to assist Purchaser
in obtaining certificates of occupancy or equivalent certificates issued by each
appropriate governmental authority in place at the Properties.

6.1.6. Contracts. Seller shall not, from and after the Effective Date, enter
into any new service contracts for the Property or modifications, renewals or
terminations of any existing Contracts, without the written consent of
Purchaser, which consent may be given or withheld in Purchaser’s sole and
absolute discretion, unless such service contract is terminable prior to Closing
with no cost to Purchaser. After the Effective Date, Seller shall promptly
notify Purchaser of any such proposed new contract or proposed modification of
an existing Contract.

6.1.7. Litigation; Violations. At all times prior to Closing, Seller shall
advise Purchaser promptly of any receipt of written notice (and deliver to
Purchaser copies of same) of any litigation, arbitration proceeding or
administrative hearing (including condemnation) before any governmental agency
which affects any Property or Seller’s ability to consummate the transaction as
contemplated by this Agreement and that is instituted after the Effective Date.
Seller may not settle any claim or compromise any litigation or proceeding
affecting the Property without the prior approval of Purchaser, which approval
shall not be unreasonably withheld, conditioned or delayed provided that any
such settlement shall not have any material adverse affect upon (1) Seller’s
ability to consummate the transactions contemplated by this Agreement, (2) the
ownership of any Property or (3) the operation or value of any Property.

6.1.8. Encumbrances. From and after the Effective Date, (i) Seller shall not
sell, mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose
of all or any part of the Property or any interest therein (except for the use,
consumption and disposition of inventory and other supplies and the replacement
of worn out or defective Personal Property, in the ordinary course of business)
; and (ii) Seller shall not consent to, approve or otherwise take any action
with respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Property, in either case, without the prior
written consent of Purchaser, which may be given or withheld in Purchaser’s sole
and absolute discretion Notwithstanding the foregoing, Seller shall have the
ability to enter into a commercially reasonable fiber-optic easement related to
the use by telecommunication companies of the railroad right of way at the
Interstate Plaza Property that otherwise does not have a material adverse effect
on the use, value or operation of such Property in connection with the
settlement of a class action lawsuit.

 

32



--------------------------------------------------------------------------------

6.1.9. Monthly Operating Statements. Seller shall provide Purchaser with a copy
of the monthly operating statement for the operation of the Property on or
before the day which is twenty (20) days after the end of each month, commencing
with the month during which the Effective Date occurs and continuing for each
full calendar month thereafter until the Closing Date. Seller represents that
such operating statements shall be those used in the ordinary course of Seller’s
business; however, Seller makes no representation as to the accuracy or
completeness of such operating statements.

6.1.10. Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.

6.1.11. Performance under Tenant Leases; Defaults. Seller shall perform all
material obligations of landlord or lessor under the Tenant Leases, and shall
advise Purchaser promptly of Seller’s receipt of written notice of any defaults
arising under the Tenant Leases. Seller shall not apply any portion of the
security deposits without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed.

6.1.12. Taxes, Charges, etc. Seller shall continue to pay or cause to be paid
prior to delinquency, all taxes, water and sewer charges, utilities and
obligations under Contracts affecting the Property, and with respect to the
Property, shall not, without the prior consent of Purchaser (such consent not to
be unreasonably withheld or delayed), make or change any tax election, file any
amended tax return or surrender any tax claim or assessment or take any similar
action relating to the filing of any tax return or the payment of any tax, in
any event that would impact the Property after the Closing.

6.1.13. Zoning. Seller shall not initiate or consent to any material zoning
reclassification of any Property or any material change to any approved site
plan, special use permit, planned unit development approval or other land use
entitlement affecting any Property without Purchaser’s prior written consent,
which consent may be granted or withheld in Purchaser’s sole discretion.

 

33



--------------------------------------------------------------------------------

6.1.14. American Combustion Industries Permitted Work and Additional Property
Permitted Work.

(a) Subject to the terms of this Agreement, Seller acknowledges and agrees that
Seller, at its sole cost and expense, shall be obligated to complete the tenant
improvement work and property improvement work at ( i) the Glenn Dale Property
(the “ACI Permitted Work”) as required pursuant to the Deed of Lease dated
December 28, 2012 between American Combustion Industries, Inc. (“ACI”) and Glenn
Dale Business Center, LLC (the “ACI Lease”) and (ii) the other Properties (the
“Additional Property Permitted Work” and collectively with the ACI Permitted
Work, the “Permitted Work”) pursuant to their respective Leases (the “Additional
Property Lease(s)”) listed on Schedule 6.1.14 attached hereto. The ACI Permitted
Work and the Additional Property Permitted Work shall be performed and completed
in accordance with the terms of this Agreement, each of the respective plans
that were disclosed to Purchaser prior to the Effective Date (the “Permitted
Plans”), the ACI Lease and the Additional Property Leases (as applicable), all
applicable laws and regulations and in a good and workman-like manner. Seller
has commenced the ACI Permitted Work and the Additional Property Permitted Work
prior to the Effective Date, and will hereafter use commercially reasonable
efforts to complete the ACI Permitted Work and the Additional Property Permitted
Work by the date that is ninety (90) days after the Closing Date (the “Self Help
Date”).

(b) To the extent the ACI Permitted Work and the Additional Property Permitted
Work has not been completed on or prior to Closing, Purchaser, Seller and Escrow
Agent shall enter into a Permitted Work Escrow Agreement in the form of Exhibit
S attached hereto (the “Permitted Work Escrow Agreement”) for each of the ACI
Permitted Work and the Additional Property Permitted Work. Seller shall deposit,
at Closing, a sum equal to (i) one hundred twenty-five percent (125%) of the
anticipated and unpaid costs of completion of the ACI Permitted Work and the
Additional Property Permitted Work as reasonably determined by Seller’s general
contractor and as reasonably approved by Purchaser or (ii) the balance of the
amount for which landlord is responsible under such Additional Property Lease if
landlord’s obligations for the Additional Property Permitted Work is capped
under such Additional Property Lease, with Escrow Agent to be held and applied
by Escrow Agent pursuant to the applicable Permitted Work Escrow Agreement (the
“Permitted Work Escrow”).

(c) Seller and Seller’s agents, representatives, employees and contractors
(together with Seller, collectively, “Seller’s Representatives”) shall have the
right, subsequent to Closing, to enter the applicable Property to perform the
ACI Permitted Work and the Additional Property Permitted Work. Without limiting
the aforesaid, in connection with any entry onto the applicable Property,
Seller’s Representatives shall conduct such entry so as to minimize, to the
greatest extent possible, interference with Purchaser’s business and the
business of any Tenant and otherwise in a manner reasonably acceptable to
Purchaser. Purchaser shall be entitled to accompany Seller’s Representatives and
any persons conducting the ACI Permitted Work and the Additional Property
Permitted Work to observe any activities carried out in connection with the ACI
Permitted Work and the Additional Property Permitted Work. Purchaser shall also
have the right to consult with Seller on the ACI Permitted Work and the
Additional Property Permitted Work and Seller shall reasonably consider any
comments from Purchaser regarding the same. Seller’s Representatives will
provide notice to Purchaser of its intent to enter onto the applicable Property,
which notice shall be in writing (which may be by email transmission) and must
be received by Purchaser at least twenty-four (24) hours before such proposed
entry unless otherwise agreed to by the parties.

(d) During the performance of the ACI Permitted Work and the Additional Property
Permitted Work, Seller and any consultant, contractor or subcontractors entering
the Property or performing the ACI Permitted Work and the Additional Property
Permitted Work shall keep in force the following levels of insurance coverage
and provide a certificate of insurance evidencing such coverage to Purchaser
(naming Purchaser or its designated nominee as an additional insured) prior to
such entry: (i) worker’s compensation insurance; (ii) commercial general
liability and casualty insurance with limits of at least $3,000,000;
(iii) automobile liability insurance with limits of $1,000,000; and (iv) excess
umbrella insurance with limits of $1,000,000.

 

34



--------------------------------------------------------------------------------

(e) Seller shall indemnify, defend and hold Purchaser and Purchaser’s members,
managers, employees, agents, representatives, mortgagees, tenants, licensees,
guests and invitees harmless from and against any and all actual or compensatory
costs, damages, liabilities, losses, expenses, liens or claims (including,
without limitation, reasonable attorneys’ fees and costs) incurred and to the
extent caused by the acts of the Seller’s Representatives resulting from the ACI
Permitted Work and the Additional Property Permitted Work, including, without
limitation, mechanics’ liens, damage to the applicable Property, or injury to
persons or property.

(f) If any of the ACI Permitted Work or the Additional Property Permitted Work
has not been completed on or prior to the Self Help Date, then Purchaser shall
have the right, in its sole and absolute discretion, to elect to complete the
ACI Permitted Work or the Additional Property Permitted Work, as applicable, in
accordance with the applicable Permitted Plans by delivery of written notice of
such election (the “Permitted Work Self Help Notice”) to Seller and Escrow
Agent. From and after the delivery of the Permitted Work Self Help Notice,
(i) Seller shall no longer be obligated (or permitted) to complete or perform
the ACI Permitted Work or the Additional Property Permitted Work, as applicable,
(ii) at the request of Purchaser, Seller shall assign to Purchaser any and all
warranties and permits related to the ACI Permitted Work or the Additional
Property Permitted Work, and (iii) Purchaser shall be entitled to such amount of
the applicable Permitted Work Escrow as is necessary to reimburse Purchaser for
any and all costs and expenses (including reasonable legal fees and costs)
incurred by Purchaser in completing the ACI Permitted Work or the Additional
Property Permitted Work, as applicable, in accordance with the applicable
Permitted Plans and enforcing its rights under this Section 6.1.14 (the
“Permitted Work Self Help Costs”). Subject to the terms of the applicable
Permitted Work Escrow Agreement, Escrow Agent shall reimburse Purchaser for all
Permitted Work Self Help Costs from time to time incurred, out of the Permitted
Work Escrow within five (5) days after demand thereof by Purchaser. From and
after its receipt of a Permitted Work Self Help Notice, Seller shall reasonably
cooperate with Purchaser in order to allow Purchaser to complete the ACI
Permitted Work or the Additional Property Permitted Work, as applicable.

(g) Seller shall be liable for all costs of completing the ACI Permitted Work
and the Additional Property Permitted Work in accordance with the Permitted
Plans and Seller’s obligations under this Section 6.1.14, including without
limitation, its obligation to reimburse Purchaser for any Permitted Work Self
Help Costs, regardless of whether any funds remain in the applicable Permitted
Work Escrow. Upon completion of the ACI Permitted Work and the Additional
Property Permitted Work (whether by Seller or Purchaser) subject to Purchaser’s
reasonable satisfaction and in accordance with the terms hereof, the balance, if
any, of the Permitted Work Escrow, shall be returned to Seller, and both Seller
and Purchaser shall promptly notify Escrow Agent to deliver such balance to
Seller.

 

35



--------------------------------------------------------------------------------

(h) If any of the ACI Permitted Work or the Additional Property Permitted Work
is not complete at Closing, Seller’s indemnity and Seller’s obligations under,
and the terms of this Section 6.1.14 shall survive the Closing for a period of
twelve (12) months from the earlier to occur of (i) the date by which the ACI
Permitted Work and any of the Additional Property Permitted Work is complete in
accordance with the terms of this Agreement or (ii) the Self Help Date, and no
action or proceeding thereon shall be valid or enforceable, at law or in equity,
if a legal proceeding is not commenced within that time. However, Seller’s
indemnity under this Section 6.1.14 shall not be subject to the Cap Amount or
Threshold Amount as set forth in Article IX. Notwithstanding the foregoing,
Seller’s indemnity under this Section 6.1.14 shall not apply if all of the ACI
Permitted Work and the Additional Property Permitted Work has been completed
before the Closing Date.

VII. REPRESENTATIONS AND WARRANTIES

7.1 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to the Sellers that as of the date hereof and as of the Closing Date:

7.1.1. Organization and Authority. Purchaser is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, is, or on the Closing Date will be, duly qualified to conduct business
in each state where such qualification is necessary with respect to all of the
Properties, and has the full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby to be consummated by it.

7.1.2. Due Authorization. The performance of this Agreement has been and, prior
to Closing, the transactions contemplated hereunder by Purchaser will have been
duly authorized by all necessary action on the part of Purchaser, and this
Agreement is, and all of the documents to be delivered by Purchaser at Closing
will be, binding on and enforceable against Purchaser in accordance with its
terms. Purchaser shall, on or prior to the Closing Date, furnish to the Sellers
certified resolutions evidencing that Purchaser has been duly authorized to
enter into and perform this Agreement and the transactions contemplated
hereunder. No further consent of any shareholder, creditor, board of directors,
governmental authority or other party to such execution, delivery and
performance hereunder is required. The person(s) signing this Agreement, and any
document pursuant hereto on behalf of Purchaser, has full power and authority to
bind Purchaser.

7.1.3. Lack of Conflict. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will itself cause or
constitute a violation of any restriction, court order, judgment, law,
regulation, charter, bylaw, organizational document , instrument or agreement to
which Purchaser is subject or by which it is otherwise bound.

7.1.4. Solvency/Bankruptcy. Purchaser has not (i) made any general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition in bankruptcy by Purchaser’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of Purchaser’s assets, (iv) suffered the attachment
or other judicial seizure of all, or substantially all, of Purchaser’s assets,
(v) admitted in writing its inability to pay its debts as they come due, or
(vi) made any offer of settlement, extension or compromise to its creditors
generally. Furthermore, Purchaser has not taken against it any such actions.

 

36



--------------------------------------------------------------------------------

7.1.5. ERISA. As of the date hereof, Purchaser does not hold the assets of any
employee benefit plan within the meaning of 29 CFR 2501.3 101(a)(2). Purchaser
is not purchasing any of the Property with “plan assets” of an Employee Benefit
Plan subject to Title I of the Employee Retirement Income Security Act of 1974
or of a plan subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”).

7.2 Sellers’ Representations and Warranties. Each Seller (but solely for itself
and its own Property or Properties, and not for any other Seller or any other
Seller’s Property or Properties) represents and warrants to Purchaser that as of
the date hereof and as of the Closing Date (except as otherwise provided below):

7.2.1. Organization and Authority. Such Seller is (i) a limited liability
company or a limited partnership, as reflected on Exhibit “A-3” to this
Agreement, (ii) duly organized under the laws of the state of its formation, is
validly existing, and in good standing under the laws of such state,
(iii) qualified or registered to conduct business in the state where its
Property is located, and (iv) has the full power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby to be
consummated by it.

7.2.2. Due Authorization. The execution of this Agreement has been and, prior to
Closing, the performance by Seller of its obligations hereunder will have been,
duly authorized by all necessary action on the part of such Seller, and this
Agreement is binding on and enforceable against such Seller in accordance with
its terms.

7.2.3. Representations and Warranties Regarding Legal Matters.

(a) Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will itself cause or constitute a violation of
any court order, judgment, law, regulation, charter, organization document,
bylaw or operating agreement to which such Seller is subject.

(b) Such Seller is not a foreign seller as defined in the “Foreign Investment in
Real Property Tax Act.”

(c) Neither such Seller nor any general partner or managing member of such
Seller has (i) made any general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition in bankruptcy by such Seller’s or such general partner’s or
managing member’s creditors, (iii) suffered the appointment of a receiver to
take possession of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets, or (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets.

 

37



--------------------------------------------------------------------------------

7.2.4. Representations and Warranties Regarding the Properties.

(a) Except as listed on Exhibit “J” attached hereto, Seller has received no
written notice of any demands, complaints, actions, suits, arbitrations,
governmental investigations, condemnation proceedings, applications or
proceedings to alter or restrict the zoning or use of the Properties or other
proceedings pending against or affecting such Seller and its respective Property
or Properties or any portion thereof (any of the foregoing, a “Proceeding”),
such Seller has not received written notice of any such Proceeding, and to
Seller’s actual knowledge, no such action is threatened in writing.

(b) Exhibit “C-1” contains a true, correct and complete list (i) of all Leases
with Major Tenants and Super Major Tenants in existence on the Effective Date
for the Property or Properties owned by such Seller, and (ii) in all material
respects of all Leases that are not with Major Tenants or Super Major Tenants in
existence on the Effective Date for the Property or Properties owned by such
Seller. Seller has delivered or made available to Purchaser true, correct and
complete copies of such Leases, including all amendments thereto. There are no
Leases or other tenancies for any space in the Property or Properties owned by
such Seller other than those set forth on Exhibit “C-1”. There are no letters of
credit or other similar financial instruments held in lieu of Security Deposits
under any of the Leases, except as set forth on Exhibit “C-1”. Seller does not
warrant or represent that any particular Lease will be in effect on the Closing
Date; provided, however, Seller shall comply with the provisions of
Section 6.1.2 and Section 6.1.11 of this Agreement. Such Leases (i) have not
been amended, supplemented or otherwise modified except as disclosed in the
documents referenced on Exhibit “C-1” and (ii) contain the entire agreement
between the relevant Seller and the Tenant named therein. To Seller’s actual
knowledge, each of the Leases is in full force and effect. Seller is “landlord”
or “lessor” under the Leases and is entitled to assign to Purchaser, without the
consent of any party, the Leases. Other than as set forth on Exhibit “C-1(a)”,
Seller has not received or delivered a written notice of any default under any
Lease which has not been cured or waived. To Seller’s actual knowledge, other
than as set forth on Exhibit “C-1(a)”, (i) fixed rent and additional rent are
currently being collected under such Leases without offset, counterclaim or
deduction, (ii) no Tenant is in non-monetary default under the Leases and
(iii) no Major Tenant or Super Major Tenant is in monetary default under the
Leases for more than ten (10) days and no Tenant that is not a Major Tenant or
Super Major Tenant is in material monetary default under the Leases for more
than ten (10) days. Other than as set forth on Exhibit “C-1(a)”, to Seller’s
actual knowledge, no Tenant has (i) filed for bankruptcy or taken any similar
debtor protection measure, (ii) discontinued operations at the Property or
(iii) given Seller written notice of its intent to do so.

(c) Except as set forth on Exhibit “C-2”, there are no TI Obligations, rent
abatements or other concessions under any Lease applicable to such Seller’s
Property or Properties that are not fully performed and paid for, to the extent
such performance or payment is currently due.

(d) There do not exist any agreements pursuant to which such Seller will or may
be required to pay a leasing or brokerage commission (a “Leasing Commission”)
with respect to space covered by the Leases, or as to any other space in the
Property or Properties, other than the agreements listed on Exhibit “C-3”, which
agreements will be terminated effective as of the Closing Date at the sole cost
of Seller.

 

38



--------------------------------------------------------------------------------

(e) There are no outstanding rights of first refusal, rights of first offer,
options to purchase or similar rights relating to the Properties or any interest
therein.

(f) Other than as set forth in Exhibit Q attached hereto, there are no actions,
suits or proceedings, including condemnation or similar proceedings, pending or,
to the best of Seller’s actual knowledge, threatened against (i) the Property or
any portion thereof, or (ii) any Seller.

(g) To Seller’s actual knowledge, there is no material unrepaired casualty
damage to any Property that has not been repaired.

(h) Seller has not received any written notice from any governmental agency of a
violation of any applicable federal, state, county or municipal law, code, rule
or regulation (including those respecting applicable fire, health, building,
environmental laws, use, occupancy or zoning laws and the Americans With
Disabilities Act), which has not been cured or waived.

(i) Seller has not received any written notice that it is in default of any
monetary or other payment amounts owed by Seller with respect to any Owner’s
Association created pursuant to any Owner’s Association Documents.

(j) Seller is not a party to any employment or collective bargaining or similar
agreements and Seller does not have any employees.

(k) Attached hereto as Exhibit R is a true and complete list of the security
deposits (whether in the form of cash, letter of credit or otherwise) under the
Tenant Leases being held by Seller.

7.3 Representations and Warranties Deemed Modified. If the Closing occurs:
(a) each of the representations and warranties made by Purchaser herein shall be
deemed modified if and to the extent necessary to reflect and be consistent with
any facts or circumstances of which the Sellers have actual knowledge as of the
Closing Date; and (b) each of the representations and warranties made by each
Seller herein shall be deemed modified if and to the extent necessary to reflect
and be consistent with any facts or circumstances of which Purchaser has actual
knowledge as of the Closing Date.

7.4 Seller’s Knowledge. Wherever the phrase “to Seller’s actual knowledge” or
any similar phrase stating or implying a limitation on the basis of knowledge
appears in this Agreement in respect of a Seller, such phrase shall mean only
the present actual knowledge of Nicholas R. Smith, Executive Vice President and
Chief Investment Officer of FPO, Michael Murillo, Manager of Transactions of
FPO, Stacy Purdy, Director of Property Management of FPO, and James L. Thomas,
Jr., Director of Property Management of FPO, without any personal liability.
Wherever the phrase “in Seller’s possession”, “in the possession of Seller” or
similar phrase appears in this Agreement, such phrase shall be deemed to mean
only to the extent the material or other item referred to by such phrase is
located at a Property or in the Sellers’ offices in Bethesda, Maryland.

 

39



--------------------------------------------------------------------------------

7.5 Seller shall immediately notify Purchaser, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
material change in the facts relating to, or the truth of, any of the
representations or warranties. If prior to Closing, Seller has provided
Purchaser a written notice pursuant to this Section 7.5, Seller shall have the
right (but not the obligation) to attempt to cure such misrepresentation or
breach to Purchaser’s reasonable satisfaction within ten (10) days after
Seller’s receipt thereof (which cure period may adjourn Closing, if necessary).
In the event Seller is able to so cure, the parties hereunder shall proceed to
Closing subject to the other terms and conditions of this Agreement. Except as
provided in this Section 7.5 below, if Seller elects to attempt to so cure but
is unable to so cure, or if Seller does not elect to so cure, then Purchaser may
elect, as its sole remedy for any and all such representations which become,
after the Effective Date, materially false, untrue, inaccurate or incorrect in
any respect which has a material adverse effect on the use, occupancy or
operation of the Property and of which Purchaser receives prior written notice
from Seller pursuant to this Section 7.5, in its sole and absolute discretion,
to (i) waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price; or (ii) terminate this
Agreement at any time after the expiration of ten (10) days following Seller’s
receipt of Purchaser’s notice with respect to all of the Properties, in which
event the entirety of the Earnest Money Deposit shall be promptly returned to
Purchaser, Purchaser shall receive a reimbursement of its actual costs, subject
to the Cost Cap, pursuant to Section 9.2 and the parties shall have no further
obligations to each other, except those which expressly survive termination
hereunder.

VIII. CONDITIONS PRECEDENT TO CLOSING

8.1 Conditions to Sellers’ Obligations. The obligation of the Sellers to close
the transaction contemplated hereunder shall be subject to the satisfaction of
each of the following conditions precedent:

8.1.1. Each of Purchaser’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made on and as of such date.

8.1.2. Purchaser shall have performed all of its obligations under this
Agreement required at or prior to Closing, in all material respects.

8.1.3. No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Property or the
consummation of any other transaction contemplated hereby.

8.1.4. No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the Property or the consummation of any other transaction
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby.

 

40



--------------------------------------------------------------------------------

The foregoing conditions contained in this Section 8.1 are intended solely for
the benefit of the Sellers. The Sellers shall at all times have the right to
waive any condition precedent, provided that such waiver is in writing and
delivered to Purchaser and Escrow Agent.

8.2 Conditions to Purchaser’s Obligations. The obligations of Purchaser to close
the transaction contemplated hereunder shall be subject to the satisfaction of
each of the following conditions precedent, and Purchaser shall have no right to
terminate this Agreement or delay the Closing for any other reason:

8.2.1. Each Seller’s representations and warranties set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date as if
made on and as of such date;

8.2.2. The Sellers shall have performed all of the Sellers’ obligations under
this Agreement required to be performed at or prior to Closing.

8.2.3. The Sellers shall have delivered to Purchaser Tenant Estoppel
Certificates from (i) sufficient Tenants so that there shall have been obtained,
in the aggregate, Tenant Estoppel Certificates covering not less than 70% of the
Leased Space (including at least the Super Major Tenants and four (4) out of
seven (7) of the Major Tenants) that is not leased to the GSA or to any other
instrumentality of the U.S. federal government (for example, if the total Leased
Space were 125 square feet, and if the GSA and other U.S. federal government
tenants leased 25 square feet of the Leased Space, the required threshold
pursuant to this Section 8.2.3 would be 70 square feet, or 70% of 100 square
feet), (ii) all of the Tenants listed on Schedule 8.2.3(a) attached hereto (the
“Super Major Tenants”), and (iii) at least four (4) of the Tenants listed on
Schedule 8.2.3(b) attached hereto (the “Major Tenants”). Notwithstanding the
foregoing, with respect to any Lease, a Seller shall have the right (but shall
not be obligated) to substitute an estoppel certificate executed by such Seller
(a “Seller Estoppel Certificate”) containing the information set forth in the
form of the Seller’s Estoppel Certificate attached hereto as Exhibit “O-2” with
respect to such Lease, and such estoppel certificate shall have the same effect
under this Section 8.2.3 as an estoppel certificate executed by the Tenant;
provided, however, that Seller Estoppel Certificates shall not be permitted to
cover either (x) Major Tenants or Super Major Tenants or (y) more than 15% of
the Leased Space (including Major Tenants and Super Major Tenants) that is not
leased to the GSA or to any other instrumentality of the U.S. federal
government. If the applicable Tenant shall thereafter provide a Tenant Estoppel
Certificate to Purchaser, then such Seller’s Estoppel Certificate shall
thereupon be null and void and of no further force or effect. For purposes of
this Section 8.2.3 only, the term “Leased Space” shall not include any space
leased by the GSA or another instrumentality of the U.S. federal government.

8.2.4. At Closing, the Title Company shall irrevocably commit to issue to
Purchaser a Title Policy insuring Purchaser’s fee simple title to the Land, as
applicable, and fee simple title to the Improvements, for each Property for an
amount equal to the Allocated Share for such Property, subject only to the
Permitted Exceptions.

 

41



--------------------------------------------------------------------------------

8.2.5. No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Property or the
consummation of any other transaction contemplated hereby.

8.2.6. No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the Property or the consummation of any other transaction
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby.

The foregoing conditions contained in this Section 8.2 are intended solely for
the benefit of Purchaser. Purchaser shall at all times have the right to waive
any condition precedent, provided that such waiver is in writing and delivered
to the Sellers and Escrow Agent.

8.3 Failure of Conditions to Closing. The Sellers and Purchaser shall use
commercially reasonable efforts to satisfy the conditions to Closing set forth
herein. If the Closing does not occur because of the failure of one of the
conditions set forth in Section 8.1, the Sellers shall have the remedies set
forth in Section 9.1. If the Closing does not occur because of the failure of
one of the Conditions set forth in Section 8.2 (other than Section 8.2.4), the
Purchaser shall have the remedies set forth in Section 9.2. Notwithstanding the
foregoing, if the Closing does not occur because of the failure of one of the
Conditions set forth in Section 8.2.4, then the Purchaser’s sole remedy shall be
to terminate this Agreement, whereupon the Earnest Money Deposit shall be
delivered to the Purchaser and neither party shall have any further rights or
obligations hereunder, each to the other, except for any obligations or rights
that expressly survive termination of this Agreement.

IX. REMEDIES FOR DEFAULTS

9.1 Default by Purchaser Prior to Closing. If the sale contemplated hereby is
not consummated because of a material default by Purchaser in its obligation to
purchase the Properties in accordance with the terms of this Agreement (a
“Purchaser Default”), then the Sellers’ sole remedy shall be to terminate this
Agreement, whereupon the Earnest Money Deposit shall be delivered to the Sellers
and neither party shall have any further rights or obligations hereunder, each
to the other, except for any obligations or rights that expressly survive
termination of this Agreement, and the right of the Sellers to collect such
liquidated damages from Purchaser and Escrow Agent. If the Closing does not
occur because of a Purchaser Default, Purchaser and the Sellers agree that it
would be impractical and extremely difficult to estimate the damages which the
Sellers may suffer. Therefore, Purchaser and the Sellers hereby agree that, in
the event of a Purchaser Default, a reasonable estimate of the total damages
that the Sellers would suffer from a Purchaser Default is and shall be an amount
equal to the Earnest Money Deposit. Said amount shall be the full, agreed and
liquidated damages, and not a penalty, for the Purchaser Default, and the
recovery of such amount, shall be the Sellers’ sole remedy at law or in equity
as a result of a Purchaser Default. Purchaser hereby waives and releases any
right to (and hereby covenants that it shall not) sue Seller or seek or claim a
refund of the Earnest Money Deposit (or any part thereof) on the grounds it is
unreasonable in amount and exceeds Seller’s actual damages or that its retention
by Seller constitutes a penalty and not agreed upon and reasonable liquidated
damages. All of the claims to damages or other remedies as a result of a
Purchaser Default are expressly waived by the Sellers.

 

42



--------------------------------------------------------------------------------

9.2 Default by the Sellers Prior to Closing.

9.2.1. If (a) the condition to Closing set forth in Section 8.2.1 is not
satisfied as of the Closing Date, (b) after all of the conditions to the
Sellers’ obligations to proceed with the Closing have been satisfied or, in lieu
thereof, waived by the Purchaser, the Sellers fail to deposit the documents and
instruments specifically listed in Section 5.2 hereof with Escrow Agent on the
Closing Date, (c) the condition to Closing set forth in Section 8.2.3 is not
satisfied as of the Closing Date or (d) Seller fails to perform any of its
obligations or its otherwise in default hereunder or breaches a representation
or warranty in any material respect (any of the foregoing circumstances being
referred to herein as a “Seller Default”), then Purchaser’s sole remedy shall
be: (i) pursue an action against the Sellers for specific performance, provided
that such action must be initiated within sixty (60) days following the date on
which the Closing should have occurred in accordance with this Agreement and
provided that Purchaser does not elect its remedy under subsection (ii) as to
clause (b) of this Section 9.2.1; or (ii) terminate this Agreement as and when
permitted pursuant to Section 9.2.3, receive a return of the Earnest Money
Deposit and receive prompt reimbursement by Seller of Purchaser’s out-of-pocket
third party costs actually incurred in connection with the Agreement and
Purchaser’s potential acquisition of the Properties (including, without
limitation, legal and due diligence costs and expenses), not to exceed $350,000
(the “Cost Cap”).

9.2.2. Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, if Purchaser would otherwise have the right to terminate this
Agreement because of a Seller Default affecting one or more of the Properties,
then Purchaser and the Sellers shall each have the right to postpone the Closing
Date in accordance with this Section 9.2.2 (the “Delayed Closing Right”). If a
Seller Default has occurred, Purchaser shall deliver notice to the Sellers on or
prior to the Closing Date (a “Default Notice”), indicating whether or not
Purchaser will exercise the Delayed Closing Right. If the Purchaser has not
elected to exercise the Delayed Closing Right, the Sellers shall have the right,
by written notice to the Purchaser delivered within five (5) Business Days after
the intended Closing Date, to exercise the Delayed Closing Right to cure any
Seller Default. If either the Sellers or the Purchaser elects to exercise the
Delayed Closing Right, then the following provisions shall apply: (a) the
Closing Date shall be postponed until a date that is not later than thirty
(30) days after the Closing Date and (b) if the Sellers cure the Seller Default
within such thirty (30) days, Purchaser shall be obligated to purchase the
Properties promptly after such cure is completed (but no earlier than ten
(10) days after such cure).

9.2.3. If neither the Sellers nor the Purchaser elect to exercise the Delayed
Closing Right to allow for the cure of a Seller Default as provided above in
Section 9.2.1, then the Purchaser shall be entitled to terminate this Agreement
in its entirety by written notice to the Sellers given on or before the date
that is fifteen (15) Business Days after the Closing Date. If the Closing Date
is postponed as provided above in Section 9.2.2, but if a Seller Default remains
uncured at the end of the thirty (30) day period set forth therein, then the
Purchaser shall have the right to terminate this Agreement, by written notice to
the Sellers within five (5) Business Days after the end of such thirty (30) day
period. Upon the termination of this Agreement by the Purchaser pursuant to this
Section 9.2.3 (a) the Earnest Money Deposit shall be returned to Purchaser and
(b) neither party shall have any further rights or obligations hereunder, each
to the other, except any indemnification obligations, the rights of the Sellers
and Purchaser that survive as provided herein.

 

43



--------------------------------------------------------------------------------

9.3 Indemnity; Limitations of Purchaser’s Post-Closing Claims. Notwithstanding
any provision to the contrary herein or in any Closing Document Seller shall
indemnify and hold Purchaser, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of foregoing (collectively, the “Purchaser Related Entities”)
harmless from and against any and all Claims arising out of, or in any way
relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document made by any of the
Sellers and (b) any breach of any covenant of Seller which survives the Closing
contained in this Agreement or in any Closing Document. Provided, however,
(1) Seller shall not be required to indemnify Purchaser or any Purchaser-Related
Entities under this Agreement unless and until (and only to the extent) that the
Losses incurred by the Purchaser exceeds the Threshold Amount, in which event
the full amount of Purchaser’s damages shall be payable by Seller and (2) in no
event shall the liability of Seller with respect to the indemnification provided
for in this Section 9.3 exceed in the aggregate the Cap Amount As used herein:
(i) “Threshold Amount” means an amount equal to $50,000, and (ii) the “Cap
Amount” means an amount equal to 2% of the Purchase Price.

9.4 Other Limitations of Purchaser’s Claims. Purchaser shall not make any Claim
or bring any proceeding to enforce the liability of a Seller unless Purchaser
believes, in good faith, that it would be entitled to recover all or a portion
of the alleged damages or other liability notwithstanding the limitations on
such Seller’s liability set forth above in Section 9.3. In no event shall any
Seller be liable for indirect, special, exemplary, consequential or punitive
damages of any kind, and Purchaser shall be barred from and hereby waives any
Claim for the same.

9.5 Survival of Purchaser’s Claims. Except as otherwise specifically set forth
in this Agreement, the representations and warranties, covenants and indemnities
of the Sellers contained herein or in any Closing Document shall survive only
until the date that is twelve (12) months after the Closing Date (the “Survival
Date”). Any Claim that Purchaser may have at any time against a Seller for
breach of any such representation, warranty, covenant or indemnity, whether
known or unknown, with respect to which a written notice providing specific
details of the alleged breach (a “Claim Notice”) has not been delivered to the
Sellers on or prior to the Survival Date, shall not be valid or effective and
the party against whom such Claim is asserted shall have no liability with
respect thereto. Any Claim that Purchaser may have at any time against a Seller
for a breach of any such representation or warranty, or its covenants and
indemnities whether known or unknown, with respect to which a Claim Notice has
been delivered to the Sellers on or prior to the Survival Date (a “Pending
Claim”) may be the subject of subsequent litigation brought by Purchaser against
the Sellers within thirty (30) days following the Survival Date. For the
avoidance of doubt, on the Survival Date, each Seller shall be fully discharged
and released (without the need for separate releases or other documentation)
from any liability or obligation to Purchaser and/or its successors and assigns
with respect to any Claims or any other matter relating to this Agreement or any
Closing Document, except for those matters that are then the subject of the
pending Claim Notice delivered by Purchaser to the Sellers that is still pending
on the Survival Date, and except for liabilities with respect to any
representation, warranty, covenant or indemnity that survives indefinitely
pursuant to an express provision of this Agreement.

 

44



--------------------------------------------------------------------------------

9.6 Survival of Sellers’ Claims. Except as otherwise specifically set forth in
this Agreement, the representations and warranties, covenants and indemnities of
Purchaser contained herein or in any document or instrument executed by
Purchaser and delivered to the Sellers at or in connection with the Closing
(collectively, “Purchaser Closing Documents”) shall survive only until the
Survival Date. Any Claim that the Sellers may have any time against Purchaser
for breach of any such representation, warranty, covenant, or indemnity (other
than a representation, warranty, covenant or indemnity that survives
indefinitely pursuant to an express provision of this Agreement), whether known
or unknown, with respect to which a Claim Notice has not been delivered to
Purchaser on or prior to the Survival Date, shall not be valid or effective and
the party against whom such Claim is asserted shall have no liability with
respect thereto. Any Claim that the Sellers may have at any time against
Purchaser for a breach of any such representation or warranty, covenants and
indemnities whether known or unknown, with respect to which a Claim Notice has
been delivered to Purchaser on or prior to the Survival Date may be the subject
of subsequent litigation brought by the Sellers against Purchaser within thirty
(30) days following the Survival Date. For the avoidance of doubt, on the
Survival Date, Purchaser shall be fully discharged and released (without the
need for separate releases or other documentation) from any liability or
obligation to the Sellers and/or their successors and assigns with respect to
any Claims or any other matter relating to this Agreement or any Purchaser
Closing Document, except for those matters that are then the subject of the
pending Claim Notice delivered by the Sellers to Purchaser that is still pending
on the Survival Date, and except for liabilities with respect to any
representation, warranty, covenant or indemnity that survives indefinitely
pursuant to an express provision of this Agreement. Purchaser shall not be
required to indemnify Seller under this Agreement unless and until (and only to
the extent) that the Losses incurred by the Seller exceeds the Threshold Amount,
in which event the full amount of Seller’s damages shall be payable by Purchaser
and (2) in no event shall the liability of Purchaser with respect to the
indemnification provided for in this Section 9.5 exceed in the aggregate the Cap
Amount.

9.7 Limitations on Liability.

9.7.1. The parties hereto confirm and agree that in each instance herein where a
party or its Affiliates is entitled to payment or reimbursement for damages,
costs or expenses pursuant to the terms and conditions of this Agreement, any
payment or reimbursement made to such party shall be conclusively deemed to be
for the account of both such party and its Affiliates, it being acknowledged and
agreed that a payment or reimbursement made to such party for damages, costs or
expenses shall be sufficient to satisfy all claims for payment or reimbursement
of such party and its Affiliates. The parties further confirm and agree that no
party hereto (a “Non-Performing Party”) will be deemed to be in default
hereunder or be liable for any breach of its representations and warranties
under this Agreement if its failure to perform an obligation hereunder is based
solely on the non-performance of another party to this Agreement (which other
party is not an Affiliate of the Non-Performing Party) or where all conditions
precedent to the obligation of such Non-Performing Party to consummate the
Closing have not been fulfilled. In no event will either party be liable to the
other for any indirect, special, consequential or punitive damages of any kind.

 

45



--------------------------------------------------------------------------------

9.7.2. To the maximum extent permitted by applicable law, no shareholder,
member, partner, director, officer or employee of any party to this Agreement
shall have any personal liability with respect to the liabilities or obligations
of such party under this Agreement or any document executed by such party
pursuant to this Agreement.

9.8 Survival. Article IX shall survive the Closing.

X. BROKERS

The Sellers represent and warrant to Purchaser, and Purchaser represents and
warrants to the Sellers, that except for Eastdil Secured (“Broker”), no broker
or finder has been engaged by the Sellers, Purchaser or their affiliates,
respectively, in connection with the transaction contemplated by this Agreement
or to its knowledge is in any way connected with this transaction. Purchaser
shall be responsible for the payment of any commission, finder’s fee or other
sum initiated by any broker, commission agent or other person engaged or
retained by Purchaser in connection with the transaction contemplated by this
Agreement. The Sellers shall be responsible for the payment of any commission,
finder’s fee or other sum initiated by any broker, commission agent or other
person engaged or retained by the Sellers in connection with the transaction
contemplated by this Agreement, including without limitation, Broker. The
Sellers and Purchaser (except with respect to the commission which shall be paid
by the Sellers to Broker) each agree to Indemnify the other with respect to
Claims for payment of any commission, finder’s fee or other sum initiated by any
broker, commission agent or other person which such party or its representatives
has engaged or retained or with which it has had discussions concerning or which
shall be based upon any statement or agreement alleged to have been made by such
party, in connection with the transaction contemplated by this Agreement or the
sale of all of the Properties by the Sellers. The provisions of this Article X
shall survive the Closing.

XI. NOTICES

Except as otherwise expressly provided in this Agreement, all notices, requests,
demands and other communications hereunder (each, a “Notice”) shall be in
writing and shall be deemed delivered by (i) hand delivery upon receipt,
(ii) legible facsimile transmission or email, sent to the intended addressee in
accordance with the contact information set forth below and shall be deemed to
have been given as of the date of the facsimile transmission or email (if such
is received by 5:00 p.m. local time of the recipient) provided that an original
of such facsimile or email is also sent to the intended addressee by means
described in clauses (i) or (iii) herein, or (iii) overnight courier (next
Business Day delivery) on the next Business Day at 12:00 noon, charges prepaid,
as follows:

 

If to all or any of the Sellers:    7600 Wisconsin Avenue, 11th Floor   
Bethesda, Maryland 20814       Attention: Nicholas R. Smith, Executive Vice
President   

and Chief Investment Officer

   Email: nsmith@first-potomac.com    Facsimile: (301) 986-5554       - and –   
   Attention: Krista Bean Dorrian, Vice   

President, Legal

   Email: kdorrian@first-potomac.com    Facsimile: (301) 986-5554

 

46



--------------------------------------------------------------------------------

with copies to:    John A. Stemmler, Esq. and    T. Gaillard Uhlhorn, Esq.   
Bass, Berry & Sims PLC    The Tower at Peabody Place    100 Peabody Place, Suite
900    Memphis, TN 38103    Emails: jstemmler@bassberry.com and
guhlhorn@bassberry.com    Facsimile: (901) 543-5999       - and –       Samantha
Sacks Gallagher, Esq.    Bass, Berry & Sims PLC    1201 Pennsylvania Avenue NW,
Suite 300    Washington, DC 20004    Email: sgallagher@bassberry.com   
Facsimile: (202) 747-7639    If to Purchaser:    BRE/Industrial Acquisition
Holdings 1, L.L.C.    c/o The Blackstone Group    345 Park Avenue    New York,
New York 10154    Attention: William J. Stein    Email: stein@blackstone.com   
Facsimile: 212-583-5726    with copies thereof to:       Simpson Thacher &
Bartlett LLP    425 Lexington Avenue    New York, New York 10017    Attention:
Sasan Mehrara, Esq.    Email: smehrara@stblaw.com    Facsimile: 212-455-2502

 

47



--------------------------------------------------------------------------------

If to Escrow Agent:    National Land Tenure Company, LLC    1122 Franklin Avenue
   Garden City, New York 11530    Attn: Edward F. Dull    E-Mail:
edull@nltco.com    Facsimile: 516-227-1160

with a copy to the Sellers or to Purchaser, as applicable.

Any correctly-addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time, to change their respective addresses and each shall have the right
to specify as its address any other address within the United States of America,
by giving to the other party at least ten (10) days prior Notice thereof, in the
manner prescribed herein; provided, however, that to be effective, any such
change of address must be actually received (as evidenced by a return receipt).
Any Notice that is required or permitted to be given by either party to the
other under this Agreement may be given by such party or its legal counsel, who
are hereby authorized to do so on the party’s behalf.

XII. MISCELLANEOUS

12.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without regard to
conflicts of law principles. If any legal action is necessary to enforce the
terms and conditions of this Agreement, the parties hereby agree that the courts
in the State of Maryland shall be the sole jurisdiction and venue for the
bringing of the action.

12.2 Professional Fees and Costs. If a lawsuit, arbitration or other proceedings
are instituted by any party to enforce any of the terms or conditions of this
Agreement against any other party hereto, the prevailing party in such
litigation, arbitration or proceedings shall be entitled, as an additional item
of damages, to such reasonable attorneys’ and other professional fees and costs
(including, but not limited to, witness fees), court costs, arbitrators’ fees,
arbitration administrative fees, travel expenses, and other reasonable, actual,
out-of pocket expenses or costs of such other proceedings, which amount shall be
determined by any court of competent jurisdiction, arbitrator or other judicial
or quasi-judicial body having jurisdiction thereof, whether or not such
litigation or proceedings proceed to a final judgment or award. For the purposes
of this section, any party receiving an arbitration award or a judgment for
damages or other amounts shall be deemed to be the prevailing party, regardless
of amount of the damage awarded or whether the award or judgment was based on
all or some of such party’s claims or causes of action, and any party against
whom a lawsuit, arbitration or other proceeding is instituted and later
voluntarily dismissed by the instituting party shall be deemed to be the
prevailing party.

 

48



--------------------------------------------------------------------------------

12.3 Exhibits and Schedules a Part of This Agreement. The Exhibits and Schedules
attached hereto are incorporated in this Agreement by reference and are hereby
made a part hereof.

12.4 Executed Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the due execution
and delivery of this Agreement to the parties hereto.

12.5 Assignment. Purchaser may not assign, convey and otherwise transfer all or
any part of its interest or rights herein without the prior written consent of
the Sellers, which consent may be withheld in the Sellers’ sole discretion.
Notwithstanding the foregoing, however, Purchaser may (without the Sellers
consent but with advance written notice to the Sellers), by not later than three
(3) days prior to Closing, assign and transfer in whole or in part all of its
rights and obligations under this Agreement (or designate its right to acquire
title to the Properties) to one (1) or more assignees or designees that is
owned, directly or indirectly, by Purchaser or the owners of Purchaser;
provided, however, that Purchaser shall not be released of its obligations under
this Agreement as a result of any such assignment or designation. Any assignment
or designation as permitted in the preceding sentence shall be conditioned upon
Purchaser delivering to the Sellers and Escrow Agent, within three (3) days
prior to the Closing, notice thereof, and copies of the documents, if any, by or
between Purchaser and such assignee or designee authorizing such assignment.

12.6 IRS – Form 1099-S. For purposes of complying with Section 6045 of the
Internal Revenue Code of 1986, as amended, Escrow Agent shall be deemed the
“person responsible for closing the transaction” and shall be responsible for
obtaining the information necessary to file with the Internal Revenue Service
Form 1099-S, “Statement for Recipients of Proceeds from Real Estate, Broker and
Barter Exchange Transactions.”

12.7 Successors and Assigns. Subject to the provisions of Section 12.5 hereof,
this Agreement shall be binding upon and inure to the benefit of the parties’
respective successors and permitted assigns.

12.8 Time is of the Essence. Time is of the essence of this Agreement.

12.9 Entire Agreement. This Agreement, and Exhibits and Schedules and other
documents and instruments attached to or referenced herein, contain the entire
understanding and agreement between the parties hereto with respect to the
purchase and sale of all of the Properties, and all prior and contemporaneous
understandings, letters of intent, agreements and representations, whether oral
or written, are entirely superseded. Except for any of the following expressly
contained in this Agreement, the Sellers and Purchaser each expressly disclaim
any reliance on any oral or written representations, warranties, comments,
statements or assurances made by the Sellers, Purchaser, and any of their
respective affiliates, and their respective agents, employees, representatives,
attorneys or brokers, as an inducement or otherwise, to Purchaser’s and the
Sellers’ respective execution hereof. No amendment of this Agreement shall be
binding unless in writing and executed by the parties hereto.

 

49



--------------------------------------------------------------------------------

12.10 Further Assurances. Whenever and so often as reasonably requested by a
party, the other party will promptly execute and deliver or cause to be executed
and delivered all such other and further instruments, documents or assurances,
and promptly do or cause to be done all such other and further things as may be
necessary and reasonably required in order to further and more fully vest in
such requesting party all rights, interests, powers, benefits privileges and
advantages conferred or intended to be conferred upon it by this Agreement, or
to effectuate the termination of this Agreement and cancellation of the Escrow
(if otherwise permitted hereunder). The terms of this section shall survive
Closing and/or termination of this Agreement.

12.11 Waiver. Failure or delay by either party to insist on the strict
performance of any covenant, term, provision or condition hereunder, or to
exercise any option herein contained, or to pursue any claim or right arising
herefrom, shall not constitute or be construed as a waiver of such covenant,
term, provision, condition, option, claim or right (except that if a party
proceeds to Closing, notwithstanding the failure of a condition to its
obligation to close, then such condition shall be deemed waived by virtue of the
Closing). Any waiver by either party shall be

effective only if in a writing delivered to the other party hereto and setting
forth, with specificity, the covenant, term, provision or condition so waived.
Any such waiver shall not constitute or be construed as a continuing waiver of
any subsequent default.

12.12 Headings. The headings of this Agreement are for purposes of convenience
only and shall not limit or define the meaning of the provisions of this
Agreement.

12.13 Risk of Loss. With respect to each Property, the risk of loss shall be as
follows:

12.13.1. Risk of Loss. Until the Closing Date, each Seller shall bear the risk
of loss resulting from damage to such Seller’s Property by fire or other
casualty (collectively “Casualty”). If, prior to the Closing Date, a Property
shall be damaged by any Casualty, such Property’s Seller shall promptly deliver
to Purchaser a Notice (“Casualty Notice”) of such event and an estimate of the
cost to repair and restore the Improvements to good condition and to replace the
damaged Personal Property (“Casualty Renovation Cost”).

12.13.2. Material Loss. If the Casualty Renovation Cost (a) for any single
Property that is not a Multi-Building Property exceeds ten percent (10%) of such
Property’s Allocated Amount, (b) for any single Multi-Building Property exceeds
six percent (6%) of such Property’s Allocated Amount, or (c) in the aggregate
for all of the Properties that have suffered a casualty, exceeds ten percent
(10%) of the Purchase Price, then Purchaser may, at its option, elect to
terminate this Agreement with respect to (i) only the impacted Property or
Properties that each exceeds ten percent (10%) of such Property’s Allocated
Amount for Properties that are not Multi-Building Properties, and six percent
(6%) of such Property’s Allocated Amount for Multi-Building Properties, or
(ii) with respect to all Properties only if the aggregate Casualty Renovation
Costs for all Properties exceed ten percent (10%) of the Purchase Price, in
which case the entire Earnest Money Deposit shall be promptly returned to
Purchaser and the parties shall have no further obligations, except those that
expressly survive termination of this Agreement. Such termination right may be
exercised only by Notice to the Seller within ten (10) Business Days after
receipt of the Casualty Notice (and if necessary the Closing Date will be
extended to accommodate such ten (10) Business Day period), and in the event of
a termination hereof with respect to the impacted Property or Properties, the
Purchase Price shall be reduced by the Allocated Amount of the impacted Property
or Properties. If this Agreement can be terminated pursuant to the preceding
provisions of this Section 12.13.2, but Purchaser does not elect to terminate
this Agreement pursuant to such provision, then the Closing shall take place as
provided herein without reduction of the Purchase Price, and the Sellers shall
assign the insurance proceeds to Purchaser in the event the Casualty is insured
against and the Sellers shall pay to Purchaser the amount of any deductible not
already otherwise paid by the Sellers under applicable insurance policies, or
have the Purchase Price reduced by all or a portion of Casualty Renovation Cost
in the event all or a portion of the Casualty is not insured against.

 

50



--------------------------------------------------------------------------------

12.13.3. Nonmaterial Loss. If the Casualty Renovation Cost (a) for any single
Property that is not a Multi-Building Property does not exceed ten percent
(10%) of such Property’s Allocated Amount, (b) for any single Multi-Building
Property does not exceed six percent (6%) of such Property’s Allocated Amount or
(c) in the aggregate for all Properties that have suffered a casualty, does not
exceed ten percent (10%) of the Purchase Price, then, in any such event,
Purchaser shall not have any right to terminate this Agreement, and the Closing
shall take place as provided herein without reduction of the Purchase Price, but
the Sellers shall assign the insurance proceeds to Purchaser in the event the
Casualty is insured against and shall pay to Purchaser the amount of any
deductible, under applicable insurance policies and have the Purchase Price
reduced by the all or a portion of the Casualty Renovation Cost in the event all
or a portion of the Casualty is not insured against.

12.13.4. Eminent Domain. If, prior to the Closing Date, any Seller receives
notice that a material portion of one of its Properties (or access or other
material rights in connection therewith) as would, in Purchaser’s reasonable
judgment, materially adversely affect access to and from such Property, the
operation of such Property or uses or value of such Property is, or has been
threatened in writing by a governmental authority of competent jurisdiction, to
be taken by condemnation or eminent domain, such Seller shall promptly notify
Purchaser, and at the election of Purchaser this Agreement shall upon the giving
of Notice of such event or of the condemning authorities’ intention so to take
such Property, terminate with respect only to the impacted Property, in which
event as to such impacted Property the parties shall have no further rights or
obligations hereunder, except those matters specifically surviving termination
or Closing, but the Closing shall proceed with respect to the remaining
Properties (with the Purchase Price reduced by the Allocated Purchase Price of
the impacted Property). If Purchaser does not elect to terminate this Agreement
prior to the Closing Date, on the Closing Date all of the proceeds of any award
or payment made or to be made by reason of such taking shall be assigned by such
Seller to Purchaser, and any money theretofore received by such Seller in
connection with such taking shall be paid over to Purchaser, whereupon Purchaser
shall pay the Purchase Price without abatement by reason of such taking. Such
Seller shall not settle, agree to, or accept any award or payment in connection
with a taking of less than all of the Property without obtaining Purchaser’s
prior written consent in each case, which consent shall not be unreasonably
withheld or delayed.

 

51



--------------------------------------------------------------------------------

12.14 Construction of Agreement. The parties hereto have negotiated this
Agreement at length, and have had the opportunity to consult with, and be
represented by, their own competent counsel. This Agreement is, therefore,
deemed to have been jointly prepared. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement. The words
“herein,” “hereof,” “hereunder” and words of similar reference shall mean this
Agreement. The words “this Agreement” include the exhibits, schedules, addenda
and any future written modifications, unless otherwise indicated by the context.
The words “will,” “shall” and “must” in this Agreement indicate a mandatory
obligation. All dollar amounts set forth in this Agreement are stated in United
States Dollars, unless otherwise specified. The words “day” and “days” refer to
calendar days unless otherwise stated. The words “Business Day” refer to a day
other than a Saturday, Sunday or Legal Holiday (hereinafter defined). The words
“month” and “months” refer to calendar months unless otherwise stated. The words
“year” and “years” refer to calendar years unless otherwise stated. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should fall
on a Saturday, Sunday or Legal Holiday, the compliance with such obligations or
delivery will be deemed acceptable on the next Business Day following such
Saturday, Sunday or Legal Holiday. As used herein, the term “Legal Holiday” will
mean any local or federal holiday on which post offices are closed in the State
of Maryland.

12.15 Bulk Transfers. The Sellers and Purchaser specifically waive compliance
with the applicable provisions of the Uniform Commercial Code – Bulk Transfers,
with any similar provision under any similar provisions in the laws of the
state, county, and city in which any of the Properties is located, to the extent
such provisions may be waived under the applicable Legal Requirement.

12.16 Covenants, Representations and Warranties. By proceeding with the closing
of the sale transaction, the Sellers and Purchaser shall be deemed to have
waived, and so covenant to waive, any claims of defaults or breaches by the
other party existing on or as of the Closing Date whether under this Agreement
or any other document or instrument executed by the other party in connection
with this transaction, of which the waiving party was made aware by Notice from
the defaulting or breaching party (and, if applicable, which is described on the
Sellers certification of representations and warranties to be delivered at
Closing) prior to the Closing Date for which the other party shall have no
liability.

 

52



--------------------------------------------------------------------------------

12.17 Press Releases; Confidentiality. Neither party may issue press releases or
other public communications announcing the transaction contemplated by this
Agreement without the consent of the other party. Purchaser acknowledges that
the rules and regulations promulgated by the United States Securities and
Exchange Commission (the “SEC”) may require Seller to disclose certain
information concerning this Agreement and the transactions contemplated herein
in documents to be filed with the SEC. The Sellers and their affiliates may make
such filings with the SEC as are required in connection with the matters
contemplated by this Agreement and such disclosures shall not constitute a
breach or a violation of this Section 12.17 or any other confidentiality or
non-disclosure agreement executed by the parties (or any of their respective
affiliates. Notwithstanding the foregoing, no such press release or other
communication shall include any information (other than the identification of
the parties) that is required to be kept confidential pursuant to the remaining
provisions of this Section 12.17. Purchaser shall refrain, and shall use
reasonable efforts to cause its agents and representatives to refrain, from
disclosing in any manner whatsoever, (a) the information provided to Purchaser
by any Seller or its representatives, or (b) any analyses, compilations, studies
or other documents or records prepared by or on behalf of Purchaser, in
connection with Purchaser’s investigation of any of the Properties, without
first obtaining the written consent of the Sellers (collectively, “Proprietary
Information”). The foregoing shall not preclude Purchaser (i) from discussing
the Proprietary Information with any person who is employed by Purchaser or who,
on behalf of Purchaser, is actively and directly participating in the purchase
and sale of all of the Properties, including, without limitation, to Purchaser’s
shareholders, partners, members, existing or prospective lenders, attorneys,
accountants and other consultants and advisors, or (ii) from complying with all
laws, rules, regulations and court orders, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements; provided,
however, that if Purchaser is required by applicable law or legal process to
disclose any Proprietary Information, Purchaser agrees to furnish only that
portion of the Proprietary Information which Purchaser is legally compelled to
disclose and to use its commercially reasonable efforts to obtain assurance
that, if possible, confidential treatment will be accorded to the Proprietary
Information. Purchaser shall inform its respective representatives of the
confidential nature of the Proprietary Information and

shall direct them to be bound by the terms of this section. In addition to any
other remedies available to the Sellers, the Sellers shall have the right to
seek equitable relief, including, without limitation, injunctive relief or
specific performance, against Purchaser in order to enforce the provisions of
this section. The provisions of such confidentiality agreement shall survive any
termination of this Agreement. Except as otherwise expressly provided in this
Agreement, Purchaser agrees not to contact, directly or indirectly, any
personnel at any of the Properties prior to the Closing Date, and agrees to be
liable for all of the Sellers’ damages in the event of any such contact by
Purchaser or any of its agents or representatives.

12.18 No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the Sellers and Purchaser agree that there are no third parties who are
intended to benefit from or who are entitled to rely on any of the provisions of
this Agreement. No third party shall be entitled to assert any claims or to
enforce any rights whatsoever pursuant to this Agreement. Except as otherwise
expressly provided herein, the covenants and agreements provided in this
Agreement are solely for the benefit of the Sellers and Purchaser and their
permitted successors and assigns respectively.

12.19 Facsimile and Email Signatures. The execution of this Agreement and all
Notices given hereunder and all amendments hereto, may be effected by facsimile
or email signatures, all of which shall be treated as originals; provided,
however, that the party receiving a document with a facsimile or email signature
may, by Notice to the other, require the prompt delivery of an original
signature to evidence and confirm the delivery of the facsimile or email
signature. Purchaser and the Sellers each intend to be bound by its respective
facsimile or email transmitted signature, and is aware that the other party will
rely thereon, and each party waives any defenses to the enforcement of the
Agreement, and documents, and any Notices delivered by facsimile or email
transmission.

12.20 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

53



--------------------------------------------------------------------------------

12.21 Cumulative Remedies. No remedy conferred upon a party in this Agreement is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law, in equity or by
statute (except as otherwise expressly herein provided).

12.22 Consents and Approvals. Except as otherwise expressly provided herein, any
approval or consent provided to be given by a party hereunder may be given or
withheld in the absolute discretion of such party.

12.23 WAIVER OF JURY TRIAL. THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH
THIS AGREEMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED
IN CONNECTION WITH THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

12.24 1031 Exchange. The Sellers and/or Purchaser (or a parent entity of a
Seller or the Purchaser that is recognized as a separate entity for federal
income tax purposes) may consummate the sale of all or a portion of the
Properties as part of a so-called like kind exchange (the “Exchange”) pursuant
to § 1031 of the Code, in accordance with the following provisions:

12.24.1. If the Sellers or Purchaser elects to effectuate an Exchange, and such
Exchange cannot be effected for any reason, the Sellers and Purchaser shall be
obligated to close the transaction as a purchase and sale pursuant to the terms
of this Agreement.

12.24.2. To exercise its right under this Section 12.24 to Exchange, rather than
sell or purchase, as applicable, all or some of the Properties, the Sellers or
Purchaser shall provide the other party with a written statement stating its
intent to enter into an Exchange not later than ten (10) Business Days prior to
the Closing Date.

 

54



--------------------------------------------------------------------------------

12.24.3. If the Sellers or Purchaser exercises its right to Exchange, rather
than sell or purchase, as applicable, all or some of the Properties, the Sellers
may, on or before the Closing Date, assign its rights under this Agreement to a
“qualified intermediary”, as defined in Treasury Regulation 1.1031(k)-1(g)(4)
(the “Accommodator”) or an Exchange Accommodation Titleholder (“EAT”), or
transfer such Properties to the Accommodator or the EAT, subject to all of
Purchaser’s rights and remedies under this Agreement, including, without
limitation, Purchaser’s right to acquire such Properties at the Closing or
Purchaser may, on or before the Closing Date, assign its rights under this
Agreement to an Accommodator or an EAT, or direct the Sellers to convey such
Properties to an Accommodator or an EAT at Closing, subject to all of the
Sellers’ rights and remedies under this Agreement; provided, however, that the
Sellers or Purchaser shall notify the other party of the identity of the
Accommodator or EAT within five (5) Business Days after designation of same, and
further provided that the party designating an Accommodator or EAT (the
“Designating Party”) shall remain liable for the performance of all obligations,
representations, warranties and covenants of the Designating Party hereunder. In
any case, all payments that Purchaser is obligated to make to the Sellers under
this Agreement shall be made to the Accommodator or the EAT and not to Seller.
Purchaser and the Sellers agree to cooperate with each other and the
Accommodator or EAT in arranging the Exchange. The party which is not the
Designating Party (the “Non-Designating Party”) shall execute any documents
reasonably requested by the Designating Party and the Accommodator or EAT to
facilitate the Exchange as a like-kind exchange under Section 1031 of the Code
and the Treasury Regulations effective thereunder at the time of Closing
hereunder, including, but not limited to, any appropriate amendments to this
Agreement and any appropriate escrow instructions; provided, however, that no
such document shall adversely affect the Non-Designating Party in any respect or
change any of the economic terms and conditions of the transaction with respect
to the Non-Designating Party or modify or limit the Non-Designating Party’s
rights and remedies under this Agreement. The Non-Designating Party shall not be
obligated to incur any costs, expenses, losses, liabilities or damages greater
than those the Non-Designating Party would have incurred had the Designating
Party not elected to effect an exchange. The Designating Party shall reimburse
the Non-Designating Party on demand for all costs and expenses incurred by the
Non-Designating Party in excess of those that would have been incurred if the
Designating Party had not elected to effect an Exchange.

12.24.4. In no event shall the Non-Designating Party be obligated to acquire
title to any other property, in connection with such Exchange. Purchaser’s sole
obligation in connection with any Exchange shall be to acquire the Properties
from Seller or its assignee in exchange for the Purchase Price in accordance
with the terms of this Agreement. The Designating Party agrees to defend,
indemnify, and hold the Non-Designating Party free and harmless from all costs,
expenses, losses, damages or liability, including but not limited to reasonable
attorney’s fees and costs of suit, arising out of or in connection with any
Exchange and the Non-Designating Party’s cooperation hereunder. Each party
acknowledges that neither of them is making any representations, and neither of
them is relying on any representations of the other party or the other party’s
counsel, with respect to the federal, state or local income tax treatment of
either of them in connection with this transaction, and neither party shall have
any liability in connection with any tax treatment received by either of them in
connection with this transaction, including, without limitation, any failure of
this transaction to qualify as an exchange under Section 1031 of the Code.

12.25 No Recordation. Neither this Agreement nor any memorandum hereof may be
recorded in any public records or in any other place of recording without first
obtaining Seller’s consent thereto which may be withheld in Seller’s sole
discretion and any such recording by Purchaser shall constitute a default by
Purchaser under this Agreement.

12.26 Exclusivity. From and after the Effective Date, Seller and its respective
agents, representatives and employees shall immediately cease all marketing of
the Property until such time as this Agreement is terminated and Seller shall
not directly or indirectly make, accept, negotiate, entertain or otherwise
pursue any offers for the sale of the Properties.

 

55



--------------------------------------------------------------------------------

12.27 Joint and Several Liability. Notwithstanding anything to the contrary
contained in this Agreement, the liabilities and obligations of Seller shall be
joint and several in all respects.

12.28 Disclosure Statement for Properties Located in Prince George’s County,
Maryland. Seller certifies that Seller has no knowledge of any published
preliminary or adopted land use plan (or adopted Zoning Map Amendment) which may
result in condemnation or taking of any part of the Property located in Prince
George’s County, Maryland. With respect to the Property located in Prince
George’s County, Maryland, Purchaser acknowledges it is aware that information
relative to (1) government plans for land use, roads, highways, parks,
transportation, etc., and (2) rezoning is available for inspection at the County
Administration Building, Upper Marlboro, Maryland, at www.PGAtlas.com, and
http://www.pgplanning.org/Planning_Home. Purchaser further acknowledges, and is
strongly encouraged to take advantage of its opportunity to examine the above
referenced information and any other information pertaining to the Property
located in Prince George’s County, Maryland that is relevant to Purchaser prior
to signing or entering into this Agreement.

12.29 Guaranty.

12.29.1. By its execution below, First Potomac Realty Trust, a Real Estate
Investment Trust, (the “Seller Guarantor”) hereby guarantees as primary obligor
to the Purchaser the due and punctual payment and performance of the Seller’s
obligations under Section 9.3 and promises to pay on demand each amount which
the Seller is liable to pay under Section 9.3 (subject to the limitations set
forth in this Agreement including the Cap Amount and Survival Date, when
applicable).

12.29.2. The Seller Guarantor’s liability to the Purchaser shall not be impaired
by (i) the failure of the Purchaser to exercise or to exhaust any right or
remedy or take any action against any Person available to it, (ii) any amendment
or modification to the terms of this Agreement, (iii) any failure or delay of
the Purchaser to exercise, or any lack of diligence in exercising, any right or
remedy with respect to this Agreement, (iv) the failure to give the Seller
Guarantor notice of any breach and/or (v) any other circumstance which might
constitute a legal or equitable discharge or defense available to the Seller,
whether similar or dissimilar to the foregoing, other than the defense of
(a) payment and performance or (b) the claim against the Seller is not due and
owing under the terms of this Agreement or that the Seller has performed (it
being understood and agreed that Purchaser will only be required to litigate the
existence of the same or similar defenses raised by both the Seller and the
Seller Guarantor in one action or proceeding). The Seller Guarantor expressly
waives the following: (i) any requirement of promptness, diligence, presentment,
protest, notice of dishonor, notice of demand and notice of acceptance; (ii) the
right to trial by jury in any action or proceeding of any kind arising on,
under, out of, or by reason of or relating, in any way, to its obligations under
this Section, or the interpretation, breach or enforcement of such obligations;
and (iii) all rights of subrogation and any other claims that it may now or
hereafter acquire against Seller until such time as the Seller Guarantor’s
obligations under this Section are performed and paid in full.

 

56



--------------------------------------------------------------------------------

12.29.3. The Seller Guarantor hereby represents, warrants and certifies to the
Purchaser as follows: (i) the execution, delivery and performance under this
Section by it will not violate any provision of any law, regulation, order or
decree of any Governmental Authority, bureau or agency or of any court binding
on the Seller Guarantor, or of any contract, undertaking or agreement to which
it is a party or which is binding upon any of its property or assets, (ii) this
Agreement, with respect to this Section, has been or will be prior to Closing,
duly authorized, executed and delivered by the Seller Guarantor and constitutes
a legal, valid and binding obligation of the Seller Guarantor, enforceable
against it in accordance with its terms, subject as to enforcement of remedies
to any applicable bankruptcy, reorganization, moratorium or other Applicable
Laws affecting the enforcement of creditors’ rights generally and doctrines of
equity affecting the availability of specific enforcement as a remedy; and
(iii) all necessary resolutions, consents, licenses, approvals and
authorizations of any Person required in connection with the execution, delivery
and performance of this Section have been duly obtained and are in full force
and effect or will be prior to Closing.

12.30 Patriot Act. Seller and Purchaser represent and warrant that they are not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by the United States Treasury Department as a Specially
Designated National and Blocked Person, or for or on behalf of any person,
group, entity, or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and that they
are not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity, or nation. Each party hereby agrees to defend, indemnify,
and hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including reasonable attorneys’ fees
and costs) arising from or related to any breach of the foregoing
representations and warranty.

[Signatures are on the following page.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the Effective Date.

 

PURCHASER:

BRE/Industrial Acquisition Holdings 1, L.L.C.,

a Delaware limited liability company

By:   /s/ William J. Stein Name:   William J. Stein Title:   Senior Managing
Director and Vice President

[Signatures continue on the following page.]

 

58



--------------------------------------------------------------------------------

SELLERS: FP PROPERTIES, LLC FP NAVISTAR INVESTORS, LLC FP PROPERTIES, LLC GLENN
DALE BUSINESS CENTER, L.L.C. FP CANDLEWOOD, LLC FPR HOLDINGS LIMITED PARTNERSHIP
INTERSTATE PLAZA HOLDING LLC FP NORTHRIDGE, LLC FP RIVERS BEND, LLC FP RIVERS
BEND LAND, LLC FP 601 MEADOWVILLE ROAD, LLC FP 500 & 600 HP WAY, LLC 1400
CAVALIER, LLC FP DIAMOND HILL, LLC FP CAMPOSTELLA ROAD, LLC GATEWAY HAMPTON
ROADS, LLC LUCAS WAY HAMPTON, LLC By: First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership, in its capacity as sole member,
sole general partner or the direct or indirect holder of all ownership interests
in the sole member or sole general partner of each of the above-listed entities
By: First Potomac Realty Trust, a Maryland real estate investment trust, its
sole general partner By:   /s/ Nicholas R. Smith Name:   Nicholas R. Smith
Title:   Executive Vice President

[Signatures continue on the following page.]

 

59



--------------------------------------------------------------------------------

For the sole purpose of agreeing to and acknowledging the obligations under
Section 12.29 GUARANTOR: FIRST POTOMAC REALTY TRUST, a Maryland Real Estate
Investment Trust By:   /s/ Nicholas Smith Name:   Nicholas Smith Title:  
Authorized Representative

 

60



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS:

 

Exhibit “A-1”    Properties and Sellers Exhibit “A-2”    Legal Description of
Properties Exhibit “A-3”    Seller Information Exhibit “A-4”    Allocation of
Purchase Price Among Properties Exhibit “B”    Form of Escrow Agreement for
Earnest Money Deposit Exhibit “C-1”    Lease Schedule Exhibit “C-2”    Landlord
Work Exhibit “C-3”    Leasing Commissions and Brokerage Agreements Exhibit “D-1”
   Form of Maryland Deed Exhibit “D-2”    Form of Virginia Deed Exhibit “E”   
Form of Bill of Sale Exhibit “F”    Form of Assignment of Intangibles Exhibit
“G”    Form of Assignment and Assumption of Leases Exhibit “H”    Form of FIRPTA
Certificate Exhibit “I”    Form of Notice to Tenants Exhibit “J”    Pending
Litigation and Violation Notices Exhibit “K”    Form of Owner’s Affidavit
Exhibit “L”    Environmental Reports Exhibit “M”    Title Commitments Exhibit
“N”    Surveys Exhibit “O-1”    Form of Tenant Estoppel Certificate Exhibit
“O-2”    Form of Seller Estoppel Certificate Exhibit “P”    Assignment of
Purchase Agreement Exhibit “Q”    Actions, Suits or Proceedings Exhibit “R”   
Security Deposits Exhibit “S”    Permitted Work Escrow Agreement Schedule 5.5.1
   Tax Appeals Refund Applications Schedule 6.1.5    OA Estoppels
Schedule 6.1.14    Additional Property Permitted Work Schedule 8.2.3    Major
Tenants and Super Major Tenants

 

61



--------------------------------------------------------------------------------

EXHIBIT “A-1”

PROPERTIES AND SELLERS

 

Property

  

Facilities

  

Property Owner

  

Ownership of Property Owner

Georgia Pacific    1    FP Properties, LLC    FPLP sole member Navistar    1   
FP Navistar Investors, LLC    FPLP (99%), FP Navistar Manager, LLC (1%, FPLP
sole member) English Muffin    1    FP Properties, LLC    FPLP sole member Glenn
Dale    1    Glenn Dale Business Center, L.L.C.    FPLP sole member Candlewood
   1    FP Candlewood, LLC    FPLP sole member Culpeper    1    FPR Holdings
Limited Partnership    FPLP (99%), FPR General Partner, LLC (1%, FPLP sole
member) Interstate Plaza    1    Interstate Plaza Holding LLC    Interstate
Plaza Operating LLC (FPLP sole member) Northridge    2    FP Northridge, LLC   
FPLP sole member Rivers Bend Center    4   

A.     FP Rivers Bend, LLC

B.     FP Rivers Bend Land, LLC

C.     FP 601 Meadowville Road, LLC (formerly known as 1416 Stephanie Way, LLC

   FPLP sole member Rivers Bend Center II    2    FP 500 & 600 HP Way, LLC   
FPLP sole member Cavalier    2    1400 Cavalier, LLC    FPLP sole member Diamond
Hill    4   

A.     FP Diamond Hill, LLC

B.     FP Campostella Road, LLC

   FPLP sole member Enterprise Parkway    1    Gateway Hampton Roads, LLC   
FPLP sole member Lucas Way    1    Lucas Way Hampton, LLC    FPLP sole member

Total

   23      

 

EXHIBIT “A-1” – Page 1